


Exhibit 10.13
Execution Version


LIMITED LIABILITY COMPANY AGREEMENT
OF KBS SOR II IC MYRTLE BEACH OPERATIONS LLC

This LIMITED LIABILITY COMPANY AGREEMENT OF KBS SOR II IC MYRTLE BEACH
OPERATIONS LLC (this "Agreement"), is entered into effective as of December 30,
2014, by and between IC MYRTLE BEACH HOLDINGS LLC, a Delaware limited liability
company (“JV Member”), and KBS SOR II MYRTLE BEACH TRS JV, LLC, a Delaware
limited liability company (“KBS” or “Managing Member”). JV Member and KBS may
hereinafter be referred to herein collectively, as the "Members" or individually
as a "Member." IC MYRTLE BEACH MANAGER LLC (“IC Manager”) has been appointed by
KBS as the initial “Manager” of the Company pursuant to Section 2.01(b) below.
RECITALS:
WHEREAS, the Members formed KBS SOR II IC Myrtle Beach Operations LLC, a
Delaware limited liability company (the "Company"), for the purpose of operating
(i) the Springmaid Beach Resort & Conference Center located in Myrtle Beach
South Carolina (the “Hotel”) and (ii) a separate for-rent RV park/campground
containing approximately 10-acres (the “Campground”), each of which will be
purchased by IC Myrtle Beach LLC, a Delaware limited liability company
(“Property Owner LLC”), an Affiliate of the Company, from Leroy Springs &
Company, Inc., a South Carolina not-for-profit corporation (“Seller”) pursuant
to that certain Purchase and Sale Agreement dated September 12, 2014, as amended
by that certain First Amendment to Purchase and Sale Agreement dated October 17,
2014, that certain Second Amendment to Purchase and Sale Agreement dated as of
October 24, 2014, that certain Reinstatement of and Third Amendment to Purchase
and Sale as of November 17, 2014, that certain Fourth Amendment to Purchase and
Sale Agreement dated as of December 2, 2014, that certain Fifth Amendment to
Purchase and Sale Agreement dated as of December 9, 2014, and that certain
Reinstatement of and Sixth Amendment to Purchase and Sale Agreement dated as of
December 22, 2014 (as amended, the “Purchase Agreement”) between Seller and
Property Owner LLC.
WHEREAS, the Company owns one hundred percent (100%) of the ownership interests
of IC Myrtle Beach Operations LLC, a Delaware limited liability company ("Master
Tenant").
WHEREAS, at the closing of the acquisition of the Hotel and the Campground
pursuant to the Purchase Agreement (the “Property Closing”), the Company shall
cause Master Tenant to enter a master lease (the “Master Lease”) with Property
Owner LLC, pursuant to which Property Owner LLC will lease the Hotel to Master
Tenant. The Master Lease requires that the Hotel be operated by an independent
hotel operator (the “Hotel Manager”). The initial Hotel Manager will be
Doubletree Management LLC.
WHEREAS, the Hotel Manager will also initially manage and operate the Campground
from and after Property Closing.

-1-

--------------------------------------------------------------------------------




WHEREAS, at the Property Closing, Property Owner LLC will obtain a mortgage loan
from Wells Fargo Bank, N.A. (“Lender”). As a condition precedent to making the
Loan, Lender has required that KBS SOR US Properties II LLC, a Delaware limited
liability company (“KBS Guarantor”) execute and deliver (i) a “Limited
Guaranty”, (ii) a “Completion Guaranty”, and (iii) an “Equity Contribution
Guaranty”), each dated as of December 30, 2014 (the Limited Guaranty, the
Completion Guaranty and the Equity Guaranty are collectively referred to as the
“Guaranty”) to Lender.
WHEREAS, the parties are entering into this Agreement to establish their
respective rights and obligations with respect to the Company.
ARTICLE I
FORMATION
1.01.    Formation; Capitalized Terms. The Company was formed under the Act
pursuant to this Agreement and the filing of that certain of Certificate of
Organization dated November 14, 2014. All capitalized terms used in this
Agreement (including the Recitals above) and the Exhibits and Schedules hereto
not otherwise defined herein shall have the meanings set forth in Schedule 1
attached hereto.
1.02.    Name of Company; Registered Agent; Members. The name of the Company is
KBS SOR II IC MYRTLE BEACH OPERATIONS LLC. The principal office of the Company
in the State of Delaware, and the name and address of the registered agent of
the Company in the State of Delaware, shall be Corporation Service Company, 2711
Centerville Road, Suite 400, Wilmington, Delaware 19808, until changed by the
Managing Member with written notice to all of the Members. The names and
addresses of the Members are set forth on Exhibit A attached hereto. The
organizational structure of the Company and any subsidiaries directly or
indirectly owned by the Company, including Master Tenant (each, a “Subsidiary”
and collectively, the “Subsidiaries”), as of the date hereof, is as set forth on
Exhibit B attached hereto. The ownership interests of the Members in the Company
shall not be certificated interests, unless otherwise determined by the Managing
Member.
1.03.    Nature of Business. The express, limited and only purposes of the
Company shall be (i) to directly or indirectly lease and operate the Hotel,
which is more particularly described on Exhibit C attached hereto (the
“Property”), including the improvements currently and as from time to time may
be located on the Property (collectively, the “Improvements”) (the Property and
the Improvements shall sometimes be collectively referred to as, the “Project”)
pursuant to the Master Lease, and (ii) to conduct such other activities with
respect to the Project as are appropriate to carrying out the foregoing purposes
and to do all things incidental to or in furtherance of the above-enumerated
purposes and the Master Lease. The Company shall not engage in any other
business or activity, unless such other business or activity has been approved
as a Major Decision.
1.04.    Term of Company. The term of the Company shall commence on the date the
Certificate of Formation for the Company is filed with the Office of the
Delaware Division of Corporations Secretary of State and shall continue until
dissolved pursuant to Article VIII. The

-2-

--------------------------------------------------------------------------------




existence of the Company as a separate legal entity shall continue until the
cancellation of the Company’s Certificate of Formation.
1.05.     Purchase Agreement. The Members acknowledge that the Purchase
Agreement provides for certain conditions to the Property Owner LLC’s obligation
to close, including the absence of a default by Seller (“Buyer Closing
Conditions”). The decision as to whether each of such conditions have been
satisfied as of the closing date under the Purchase Agreement is a decision to
be made by the members of KBS SOR II IC Myrtle Beach Property LLC (“Property
Owner JV”), the owner of Property Owner LLC. If the Property Closing does not
occur for any reason, the Members will cause the Company to be dissolved
pursuant to Article VIII hereof.
ARTICLE II
MANAGEMENT OF THE COMPANY
2.01.    Management of the Company.
(a)    Managing Member. KBS is hereby designated as the Managing Member (the
“Managing Member”) of the Company and shall serve as the Managing Member of the
Company until the Company is dissolved in accordance with the terms of this
Agreement. The Company shall be managed by Managing Member, who shall have all
of the powers and privileges granted by the Act, any other law or this
Agreement, together with all powers incidental thereto. Managing Member may
engage in business efforts and affairs which are not related to the Company, and
will not be precluded from owning and operating other businesses and/or real
estate projects and neither the Company nor the other Members shall have any
interest in such businesses or real estate projects.
(b)    Appointment of Manager. Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.06, the Managing Member
hereby delegates to the Manager the management and oversight of the day-to-day
business operations and affairs of the Company and its Subsidiaries, which
primarily involves, directly or indirectly, supervising and overseeing the
Renovation and the Hotel Manager’s operation of the Hotel, obtaining liquor
licenses for the Hotel, and recommending Major Decisions to the Members, subject
to and strictly in accordance with this Agreement and the Master Lease. The
Manager shall act in strict accordance with this Agreement and the Master Lease
and shall not take any actions that are not expressly contemplated by this
Agreement, or take any actions that are expressly reserved to Managing Member or
the Members under this Agreement or are prohibited by the Master Lease.
(c)    Specific Day to Day Duties of Manager. The Manager shall devote such time
to the Company and its business as shall be reasonably necessary to conduct the
business of the Company in a reasonably efficient manner and to carry out the
Manager’s responsibilities under this Agreement. The Manager’s responsibilities
shall include, without limitation, the following duties with respect to the
Project, all to be carried out in accordance with this Agreement:

-3-

--------------------------------------------------------------------------------




(i)    Acquire, protect, and preserve the titles and interests of the Company
and its Subsidiaries as the Manager deems to be in the best interests of the
Company from time to time.
(ii)    Use commercially reasonable efforts to obtain and cause to be maintained
all governmental and agency approvals, licenses, permits and other entitlements
(“Licenses and Permits”) necessary for ownership, renovation, operation,
management and leasing of the Project, including obtaining in the name of
Manager all necessary liquor licenses for the Hotel and/or required to be
obtained under the Hotel Management Agreement, except to the extent such
Licenses and Permits are to be obtained by Property Owner JV, Property Owner LLC
and/or the Hotel Manager.
(iii)    Cause the Company and the Master Tenant to monitor and oversee the
Hotel Manager’s management and operation of the Hotel and Campground under the
Hotel Management Agreement (for so long as the Campground is managed by the
Hotel Manager). Manager shall provide advice and recommendations to the Members
with respect to the Hotel Manager’s operation of the Hotel and Campground and
performance under the Hotel Management Agreement.
(iv)    Coordinate the services of all employees, supervisors, architects,
engineers, contractors, construction or development managers, accountants,
attorneys, real estate brokers, advertising personnel and other persons engaged
by the Company or any of its Subsidiaries with respect to the Project.
(v)    Monitor the performance of Property Owner LLC under the Master Lease and
make recommendations to the Members with respect thereto.
(vi)    Oversee and supervise the Renovation and all other work at the Project
undertaken on behalf of the Company or any of its Subsidiaries.
(vii)    Except to the extent such action is a Major Decision, use commercially
reasonable efforts to enforce all of the Company’s rights and cause performance
of all of the Company’s obligations arising in connection with any contract or
agreement entered into in connection with the Project, excluding de minimis
obligations where the cost to pursue the obligation exceeds the benefit to be
gained.
(viii)    Deliver to the Members promptly upon its receipt, copies of all
(i) notices or other written materials received by Manager in connection with
any material dispute or material claims relating to the Project, (ii) summonses
and complaints served on the Company or any Subsidiary, (iii) all notices of
default under the Mortgage Loan or any other Financing, (iv) all notices from
Mortgage Lender under any Mortgage Loan, (v) all notices of default by tenants
or the landlord under any leases of space at any Property (other than Campground
Leases), and (vi) any other material communication with respect to the Company
or any Subsidiary.
(ix)    Provide operating reports and financial statements in accordance with
Article IX.

-4-

--------------------------------------------------------------------------------




(x)    Notify the Managing Member of such matters and render such reports to
Managing Member from time to time as Managing Member may reasonably request in
writing, including, without limitation, at all times and in each event no less
frequently than monthly keeping the Managing Member informed of material
information relating to the Project by (1) notifying Managing Member in advance
of public hearings and other proceedings relating to any existing or proposed
entitlements, mapping, subdivision or material permits for the Project, or the
Renovation, and (2) promptly notifying Managing Member and promptly delivering
to Managing Member copies of any written offers to purchase or otherwise acquire
the Project, or any interest therein, and of any written indications of
interest, written invitations to deal, written solicitations of sales which
represent bona fide offers specifically tailored to the Project, and which shall
specifically exclude generic or cold call type letters seeking to purchase
properties generally.
(xi)    Comply with the Annual Budget, as it may be modified under Section 2.10
below. Any provision hereof to the contrary notwithstanding, except for
expenditures made and obligations incurred, in each case as previously approved
pursuant to the Annual Budget, the Manager shall have no authority to make any
expenditure or incur any obligation or liability on behalf of the Company or any
Subsidiary. Subject to the Annual Budget, the Manager shall not expend on behalf
of the Company or any Subsidiary more than what it in good faith believes to be
the fair and reasonable market value at the time and place of contracting for
any goods purchased or services engaged on behalf of the Company or any
Subsidiary. Subject to Section 2.01(d) below, Manager may enter into any such
contracts on behalf of the Company or any Subsidiary for goods purchased or
services contemplated by the Annual Budget, if any, provided that such contracts
shall be terminable by the Company or the applicable Subsidiary upon thirty (30)
days’ notice and shall be for an amount not to exceed (i) the sum of $5,000 as
to any single expenditure and (2) the sum of $25,000 annually (in each case,
such expenditures may hereinafter be referred to as the "De Minimis
Expenditures"). Any such contract that is either (1) not terminable by the
Company or the applicable subsidiary upon thirty (30) days’ notice or (2) for
amounts that would exceed the De Minimus Expenditures threshold shall in each
case require the prior written approval of the Managing Member.
Notwithstanding the foregoing, the Members acknowledge that it is expected that
the Hotel Manager will procure the vast majority, if not all, the goods and
services for the Project during the term of the Hotel Management Agreement, and
the limitations set forth in this Section 2.01(c)(xi) shall not apply to the
Hotel Manager (whose acts shall be governed by the Hotel Management Agreement)
and the acts or omissions of the Hotel Manager under the Hotel Management
Agreement shall not be imputed to the Manager.
(d)    Affiliate Agreements; Special Powers of KBS Regarding Affiliate
Agreements.
(i)    Neither Manager nor JV Member shall cause the Company or any of its
Subsidiaries to enter any agreement or other arrangement for the furnishing to
or by the Company or any Subsidiary of goods or services or any other contract
or agreement pursuant to which the Manager or any Affiliate or Related Person
will receive any benefit

-5-

--------------------------------------------------------------------------------




with, or pay any fees or compensation to, itself or any Person that is an
Affiliate of the Manager or a Related Person (an “Affiliate Agreement”), unless
such agreement or arrangement has been previously approved in writing by the
Managing Member. Neither Manager nor JV Member shall amend, modify or terminate
any such Affiliate Agreement after the entry by the Company or any Subsidiary
into such Affiliate Agreement without the prior consent of Managing Member.
(ii)    Notwithstanding anything to the contrary contained herein, Managing
Member shall have the right, in its sole but reasonable discretion upon prior
written notice to Manager and JV Member, to take all actions on behalf of the
Company with respect to: (A) the determination of the existence of any default
by any Affiliate of Manager and/or JV Member under any Affiliate Agreements made
between the Company and any Affiliate of Manager and/or JV Member, (B) the
enforcement of all rights and remedies of the Company under any Affiliate
Agreements made between the Company and any Affiliate of Manger and/or JV
Member, and (C) termination of any Affiliate Agreements made between the Company
and any Affiliate of Manager and/or JV Member (subject to the terms and
conditions set forth therein for notice of defaults and applicable cure
periods). All Affiliate Agreements shall be terminated upon sale of the portion
of the Project to which they relate and in the event or other circumstances or
defaults (including, without limitation, any Removal Event) as more particularly
set forth therein or herein. Manager and JV Member will cooperate in good faith
with Managing Member in the exercise by Managing Member of the foregoing rights
and actions hereunder.
(e)    Hotel Management Agreement. During the term of the Hotel Management
Agreement, the Members acknowledge that Hotel Manager will manage and operate
the Hotel pursuant to the Hotel Management Agreement. Accordingly, Manager’s
ability to have Manager and/or Master Tenant control or supervise the Hotel
Manager may be limited to the consent and approval and other rights of the
Master Tenant under the Hotel Management Agreement.
2.02.    Major Decisions. Notwithstanding anything contained in this Agreement
to the contrary, Manager shall not take, or cause or permit the Company or any
Subsidiary to enter into any agreement to take, any of the following actions on
behalf of the Company or any Subsidiary (in each case the taking of which
hereinafter shall be referred to as a “Major Decision”) without the prior
written consent of Members, which consent may be given or withheld in each
Member’s sole and absolute discretion; provided, however, that to the extent the
Hotel Manager has the authority to make a decision with respect to the Project
under the Hotel Management Agreement that would otherwise be a Major Decision
under this Section 2.02, the Manager shall not be deemed to have permitted such
decision to be made in violation of this Section 2.02:
(a)    Annual Budget; Business Plan. Subject to Section 2.01(c)(xi) cause the
Company or its Subsidiaries to deviate from, amend or replace the Business Plan
or deviate from, amend or replace the Annual Budget (including the Renovation
Budget), except as provided in Section 2.10 below. A failure by the Hotel
Manager to comply with or exceed the Annual Budget shall not be deemed to be a
breach by Manager under this Section 2.02(a).

-6-

--------------------------------------------------------------------------------




(b)    Sale of the Company or the Master Tenant’s Interest in the Master Lease.
Subject to Articles VI and VII, sell, convey, exchange, hypothecate, pledge,
encumber or otherwise transfer any interest in the Company or any Subsidiary or
all or any portion of the Master Tenant's interest in the Master Lease, or enter
into any agreement to sell, convey, exchange, hypothecate, pledge, encumber or
otherwise transfer any interest in the Company or any Subsidiary or all or any
portion of the Master Tenant's interest in the Master Lease.
(c)    Acquire Real Property. Purchase or otherwise acquire any interest in real
property other than the Company’s indirect interest in the Master Lease.
(d)    Financing. Cause the Company or any Subsidiary to finance or refinance
the operations of the Company or any Subsidiary and/or any of the Company’s or
any Subsidiary’s assets (including, without limitation, any acquisition,
development, construction, interim and long-term financing or refinancing in
connection with the Project or the Master Lease (or any portion thereof) or the
improvement, renovation or expansion thereof) or retain any mortgage bankers or
brokers on behalf of the Company or any Subsidiary in connection therewith or
enter into any modifications, amendments, extensions, substitutions or other
agreements regarding any Financing or to refinance any existing Financing. If
any Financing is within 90 days of its stated maturity or the stated maturity
has passed and the Members do not agree on the terms of a refinancing or the
loan documents evidencing such refinancing pursuant to this Section 2.01(d), the
Managing Member shall have the sole right to approve the terms of any such
refinancing and the loan documents evidencing such refinancing so that such
disagreement does not prevent such refinancing if the Managing Member desires to
obtain such refinancing, but in such event neither the JV Member nor any
Affiliate of the JV Member shall be obligated to provide any Required Guaranty.
(e)    Master Lease. Cause the Master Tenant to amend, modify, terminate, or
enforce or waive any material rights under, the Master Lease, or enter into,
amend, modify, terminate, or enforce or waive any material rights under, any
replacement thereof.
(f)    Hotel Management Agreement.
(i)    Cause the Master Tenant to amend, modify, or terminate, the Hotel
Management Agreement, or enter into, amend, modify, terminate any replacement
thereof, in each case to the extent the Manager on behalf of the Company and any
of its Subsidiaries has the right and ability to cause the Master Tenant to do
so.
(ii)    Cause the Master Tenant to enforce or knowingly waive any material
rights under, the Hotel Management Agreement, or enforce or knowingly waive any
material rights under, any replacement thereof, in each case to the extent the
Manager on behalf of the Company and any of its Subsidiaries has the right and
ability to cause the Master Tenant to do so.
(iii)    Approve any annual operating or capital budget, or any amendment
thereto, under the Hotel Management Agreement.
(g)    Intentionally Omitted.

-7-

--------------------------------------------------------------------------------




(h)    Indemnity. Make, execute or deliver on behalf of the Company or any
Subsidiary any indemnity bond or surety bond or obligate the Company, any
Subsidiary or any other Member as a surety, guaranty, guarantor or accommodation
party to any obligation or grant any lien or encumbrance on any of the assets of
the Company or any Subsidiary, including the Project other than with respect to
any Financing that has been approved as a Major Decision.
(i)    Loans. Lend funds belonging to the Company, any Subsidiary to any Member
or its Affiliate or to any third party, or extend any person, firm or
corporation credit on behalf of the Company (provided, for the avoidance of
doubt, the actions of the Hotel Manager under the Hotel Management Agreement
shall not be imputed to the Manager or the Company) or cause any Member Loan to
be made to the Company as provided in Section 3.03.
(j)    Distributions. Determine whether or not there is sufficient Net Cash so
that distributions may be made to the Members in accordance with this Agreement,
and make any distribution to the Members. As used in this Agreement, the term
“Net Cash” means the gross cash receipts of the Company from all sources as of
any applicable date of determination, less the portion thereof used to pay
(i) all cash disbursements (inclusive of any guaranteed payment within the
meaning of Section 707(c) of the Code paid to any Member, including, without
limitation, any reimbursements made to any Member and any amounts applied to
repay any Member Loans or Default Loans, of the Company prior to that date); and
(ii) all reserves, established by the Annual Budget, the Hotel Manager, or any
Financing or otherwise approved by the Members for anticipated cash
disbursements that will have to be made before additional cash receipts from
third parties will provide the funds therefor, including for payment of debt
service, capital improvements and other anticipated contingencies and expenses
of the Company.
(k)    Expenditures. Except for De Minimis Expenditures, cause the Company or
any Subsidiary to take any action or make any expenditure or incur any
obligation by or on behalf of the Company or any Subsidiary which is not
included in the Annual Budget (including, without limitation, obligating the
Company or any Subsidiary to pay for any goods or services in excess of the
foregoing), in addition, in the event that the then current Mortgage Loan or
other Financing is within ninety (90) days of its stated maturity, or after its
stated maturity, or is in default, Managing Member may not reallocate any excess
funds among line items or make any expenditures from any reserves without
Managing Member’s consent.
(l)    Duties. Delegate any of the duties of Manager set forth herein except as
approved by the Members or as set forth in the Hotel Management Agreement, the
Asset Management Agreement, the Development Services Agreement or any other
approved Affiliate Agreement, or the Master Lease.
(m)    Assignment Benefiting Creditors. Make, execute or deliver on behalf of
the Company or any Subsidiary an assignment for the benefit of creditors; file,
consent to or cause the Company, any Subsidiary, a Member’s Interest, the
Project or the Master Tenant’s interest in the Master Lease, or any part thereof
or interest therein, to be subject to the authority of any trustee, custodian or
receiver or be subject to any proceeding for bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, relief of debtors,
dissolution or liquidation or similar proceedings.

-8-

--------------------------------------------------------------------------------




(n)    Partition of Company Assets. Partition all or any portion of the assets
of the Company or any Subsidiary, or file any complaint or institute any
proceeding at law or in equity seeking such partition.
(o)    Governmental Proposals. Make application to, or enter into any agreements
with, any government officials relating to mapping, development, zoning,
subdivision, environmental or other land use or entitlement matters which may
affect the Project, the Master Tenant’s interest in the Master Lease, or any
portion thereof.
(p)    Purchase Assets. Except as may be provided in the then-applicable Annual
Budget, cause the Company or any Subsidiary to purchase any automobiles or
vehicular equipment or cause the Company or any Subsidiary to purchase any fixed
assets.
(q)    Commence Renovations or On or Off-Site Improvements. Commence the
Renovations (defined below) unless and until the detailed Renovation Budget
(defined below) has been approved by Managing Member pursuant to Section 2.10(b)
below. Except as otherwise expressly provided for in any Business Plan, Annual
Budget (and/or the Renovation Budget after approval by Managing Member as set
forth herein) or in any lease approved by the Managing Member, undertake any
Renovations (defined below) or significant construction on the Project
(including, without limitation, any tenant improvements) or any significant
off-site improvement work, any environmental remediation on the Project.
Notwithstanding the foregoing, Manager shall be permitted, without the consent
of Managing Member or JV Member, to execute architectural, engineering, design,
planning, and other similar contracts on behalf of the Company or any Subsidiary
with respect to the Renovations provided no individual contract or contracts in
the aggregate shall obligate the Company or any Subsidiary to pay in excess of
Three Hundred Thousand and No/100 Dollars ($300,000.00) without the approval of
Managing Member, but once such threshold has been exceeded, Manager shall no
longer have the rights set forth in this sentence.
(r)    Confess Judgments; Legal Actions. Confess a judgment against the Company
or any Subsidiary; settle or adjust any claims against the Company or any
Subsidiary; or commence, negotiate and/or settle any legal actions or
proceedings brought by the Company or any Subsidiary against unaffiliated third
parties; provided however: (i) Manager may settle or adjust any claim which is
not the subject of a legal action or proceeding of $10,000 or less; and (ii) for
the avoidance of doubt, the actions of the Hotel Manager under the Hotel
Management Agreement shall not be imputed to the Manager or the Company.
(s)    Dissolve the Company. Except as provided in this Agreement, dissolve,
terminate or liquidate the Company or any Subsidiary prior to the expiration of
the term.
(t)    Acts Making Business Impossible. Do any act that would make it impossible
to carry on the business of the Company or any Subsidiary.
(u)    Material Agreements. Except as provided in the Annual Budget or in the
express terms of this Agreement, cause the Company or any Subsidiary to enter
into any agreement obligating the Company or any Subsidiary to pay an amount in
excess of a De Minimus Expenditure and any amendment, modification or
termination of any such agreement,

-9-

--------------------------------------------------------------------------------




including, without limitation, any agreement providing for the payment of any
commission, fee or other compensation payable in connection with the sale of all
or any portion of the Project, the Master Tenant’s interest in the Master Lease,
or any portion thereof.
(v)    Limited Liability Company Act. Take any other action for which the
consent of the Members is required under the Act or this Agreement.
(w)    Leases. Cause or permit the Company or any Subsidiary to enter into any
new space or other lease affecting the Project, or amend, modify, terminate, or
waive rights under any existing leases with the Company or any Subsidiary (but
not Hotel Manager), for space in any of the Project, excluding, however,
Campground Leases and non-material equipment leases.
(x)    Insurance; Accounting. Except for insurance obtained by and accounting
and auditing functions performed by the Hotel Manager pursuant to the Hotel
Management Agreement, create or change the insurance program for the Company,
any Subsidiary, the Master Tenant’s interest in the Master Lease, or the Project
in a manner inconsistent with the Business Plan or inconsistent with the
insurance requirements set forth in Section 2.05 below or alter or change the
reporting, accounting and/or auditing systems and/or procedures for the Company,
any Subsidiary, the Master Tenant’s interest in the Master Lease, or the
Project.
(y)    Employees. Employ any individuals as an employee of the Company or any
Subsidiary.
(z)    Awards and Proceeds. Settle, apply or dispose of any casualty insurance
proceeds or any condemnation award, any insurance company or any condemning
authority, as applicable.
(aa)    No REIT Prohibited Transactions. Take, or permit to be taken, any action
that is or results in a REIT Prohibited Transaction.
(bb)    Pledge and Assignment. Subject to the provisions of Article VI below,
sell, transfer or pledge JV Member’s interests in the Company or any Subsidiary.
(cc)    Consultants. Retain or dismiss on behalf of the Company or any
Subsidiary any accountants, auditors, property managers or leasing agents. Ernst
& Young is hereby approved as the approved audit and tax firm for the Company
and Doubletree Management LLC is hereby approved as the Hotel Manager.
(dd)    Additional Capital Contributions. Except as expressly set forth in
Section 3.01 below or otherwise approved by the Members in writing, require any
additional capital contributions of the Members.
(ee)    Member Loans. Except as expressly set forth in Section 3.03 or otherwise
approved by the Members in writing, require or request any Member Loan.
The Members agree that the Major Decisions set forth in this Section 2.02
require the prior written consent of the Members in their sole and absolute
discretion. Except as provided in Section 2.02(d), the failure by the Members to
approve any Major Decision in writing within five

-10-

--------------------------------------------------------------------------------




(5) days after such Member’s receipt of a request therefor from Manager shall be
deemed a disapproval of such Major Decision. The disapproval (or deemed
disapproval) of a Major Decision by a Member shall not be construed as a
dispute, controversy or a disagreement under this Agreement between the Members
and shall not be subject to the arbitration provision set forth in Section 10.07
below.
2.03.    Company Funds. No Company funds, assets, credit or other resources of
any kind or description shall be paid to, or used for, the benefit of any
Member, except as specifically provided in this Agreement or the Annual Budget
or after the written approval of all the Members has been obtained. Except as
otherwise required under the Master Lease, the loan documents evidencing the
Mortgage Loan or the Hotel Management Agreement, all funds of the Company shall
be deposited only in such federally insured checking and savings accounts of the
Company in the Company name with banks and other financial institutions having
not less than $1,000,000,000 in assets as the Managing Member shall approve in
writing, shall not be commingled with funds of any other person or entity, and
shall be withdrawn only upon such signature or signatures as may be designated
in writing from time to time by Managing Member after receiving approval of the
Managing Member. Managing Member hereby pre-approves Wells Fargo as the initial
holder of the Company’s bank accounts. Nothing in this Section 2.03 is intended
to limit the cash management and reserve accounts established under the loan
documents evidencing the Mortgage Loan and/or operating and reserve accounts
established pursuant to the Master Lease or the Hotel Management Agreement.
2.04.    Employees. The Company shall not have employees. Each Member shall be
solely responsible for all wages, benefits, insurance and payroll taxes with
respect to any of its employees. Each Member agrees to perform its duties under
this Agreement as an independent contractor and not as the agent, employee or
servant of the Company. Each Member shall be solely responsible for its own acts
and those of its subordinates, employees and agents during the term of this
Agreement and, subject to, and without the waiver of the benefits of, the
provisions of Section 2.09, each Member hereby indemnifies and holds harmless
the Company and each other Member from any liabilities, damages, costs and
expenses (including, without limitation, reasonable attorneys’ fees) arising
from the acts of any such subordinates, employees and agents of such Member.
2.05.    Insurance
(a)    Company Policies. The Members anticipate that much of the necessary
insurance for the Project will be maintained by the Hotel Manager under the
Hotel Management Agreement. If however, Managing Member determines in its
reasonable discretion that additional coverage is required (including with
respect to the Campground if the Hotel Manager is no longer managing the
Campground), Manager shall purchase and maintain the insurance required by
Manager and Managing Member, in the exercise of their respective reasonable
discretion, and shall provide the Members upon request with the certificates or
other evidence of insurance coverage as provided therein, and shall provide the
Members upon request with the certificates or other evidence of insurance
coverage as provided therein.
(b)    Contractor’s Insurance Obligations. Manager shall require all general
contractors and all subcontractors retained by the Company and any Subsidiary
working at the

-11-

--------------------------------------------------------------------------------




Project, or any portion thereof, to obtain and maintain at all times during
performance of work for the Company or any Subsidiary an occurrence form
commercial general liability policy on a primary and non-contributing basis with
a minimum of $1,000,000 per occurrence/$1,000,000 annual aggregate, or in such
other amounts as may be approved by the Managing Member, on which the Company
and any Subsidiary is named as an additional insured. In addition, Manager shall
require that the general contractors and all subcontractors retained by the
Company and any Subsidiary carry worker’s compensation coverage as required by
law. Notwithstanding the foregoing, general contractors and subcontractors
retained by the Hotel Manager shall have such insurance as required by the Hotel
Manager under the Hotel Management Agreement and the acts or omissions of the
Hotel Manager under the Hotel Management Agreement with respect to insurance
coverage of general contractors and subcontractors shall not be imputed to the
Manager.
(c)    D&O Insurance. Manager may purchase and maintain insurance on behalf of
the executive officers of Manager (and if requested by Managing Member,
executive officers of Managing Member) against liability asserted against such
Person and incurred by such Person arising out of such Persons' actions on
behalf of Manager (or Managing Member, as applicable) under this Agreement;
provided that the cost of such insurance is included in the approved Annual
Budget for the applicable year and such coverage is available at commercially
reasonable rates.
2.06.    Election, Removal, Resignation of Manager.
(a)    Number, Term and Qualifications of Manager. The Company shall have one
Manager, which shall initially be IC Manager. Manager may be, but need not be a
Member. IC Manager is not a Member.
(b)    Removal of Manager for Cause. Managing Member may, but shall not be
obligated to, exercise any of the remedies provided in Section 2.06(c) below
under any of the following circumstances (each a “Removal Event”):
(i)    if Manager or JV Member, or any Affiliate or Related Person thereof,
engages in fraud, misappropriation of funds, intentional misrepresentation or
willful misconduct with respect to the Company, any Subsidiary or the Project,
or any portion thereof;
(ii)    if any JV Member Principal is convicted or pleads guilty or nolo
contendere to (1) any felony that involves the Company and/or any Subsidiary,
and/or (2) any crime involving moral turpitude or breach of trust;
(iii)    the affairs of JV Member ceases to be principally controlled by Kenneth
Fearn, Stewart Cushman or Daniel Kurz;
(iv)    a material default by the Manager under this Agreement which is not
timely cured within ten (10) days after written notice from the Managing Member
(or, if such default is not susceptible of cure within such ten (10) day period,
within such period as is required to effect such cure so long as Manager has
commenced such cure within such ten (10) day period and thereafter prosecutes
such cure to completion with diligence), not to exceed sixty (60) additional
days in the aggregate;

-12-

--------------------------------------------------------------------------------




(v)    Bankruptcy of the Company or any Subsidiary filed by the Manager without
the written approval of the Managing Member;
(vi)    Bankruptcy of Manager, JV Member, or any JV Member Principal;
(vii)    if any default under any Financing, including under any Required
Guaranty (defined below), (for which there are no notice and cure rights or for
which such rights have expired and the lender has not otherwise waived such
default in accordance with the terms of any Financing document) occurs, to the
extent such default is caused by the Manager, the JV Member or any Affiliate
thereof; provided that it shall not be a Removal Event if the event of default
in question is a result of the Company having insufficient funds or revenues due
to the performance of the Project;
(viii)    the failure of JV Member to fund any capital contributions as and when
required pursuant to Section 3.01(a) below and such failure is not cured within
ten (10) days of written notice from Managing Member;
(ix)    the failure of Manager to maintain any liquor licenses with respect to
the Project, or any portion thereof, to the extent such default is caused by the
Manager, the JV Member or any Affiliate thereof;
(x)    IC Manager resigns as Manager without the prior written consent of the
Managing Member;
(xi)    a material breach by JV Member of any representation or warranty
contained herein;
(xii)    a Removal Event occurs under the Limited Liability Company Agreement of
Property Owner JV (as the same may from time to time be amended, supplemented,
restated or otherwise modified, the “Property Owner JV LLC Agreement”); and
(xiii)    Lender delivers a written notice of a claim against KBS Guarantor
under the Guaranty for which the IC Credit Party is obligated to indemnify the
KBS Guarantor pursuant to Section 3.07(c)(i) below.
(c)    Remedies Upon Removal Event. Upon the occurrence of a Removal Event, as
determined by the Managing Member, at the option of Managing Member (and in
addition to any other remedy available to Managing Member at law or in equity),
Managing Member may, but shall not be obligated to, exercise any or all of the
following remedies:
(i)    terminate any or all of the Affiliate Agreements, including the Asset
Management Agreement and the Development Services Agreement, in each case,
without penalty or payment of termination fees, but any fees earned under any
Affiliate Agreement prior to such termination shall be paid through the
applicable termination date, but not thereafter;

-13-

--------------------------------------------------------------------------------




(ii)    replace IC Manager as Manager by delivering written notice of removal
(“Removal Notice”) to Manager and JV Member, and designate a new Manager (which
may be Managing Member or one of its Affiliates);
(iii)    terminate distributions Net Cash of the Company in accordance with
Section 5.01 below and have any and all Net Cash of the Company thereafter
distributed in accordance with the provisions of Section 5.02 (i.e., JV Member
shall lose its “promote” and Net Cash shall be thereafter distributed pro rata
to the Members in accordance with their Percentage Interests);
(iv)    terminate JV Member’s right to approve (1) Major Decisions and (2) the
right to approve the Annual Budget or Business Plan pursuant to Section 2.10;
and/or
(v)    terminate JV Member’s Purchase Election set forth in Section 7.01 below
and/or its right to force the sale of the Project set forth in Section 7.02
below.
If Managing Member elects to exercise any of the foregoing remedies because of
the occurrence of a Removal Event, Managing Member shall deliver written notice
to Manager and JV Member, which notice shall specify the effective date of the
election of its remedies.
(d)    Removal of Manager Without Cause. IC Manager may be removed as Manager
for any reason or no reason upon thirty (30) days prior written notice by
Managing Member. If Managing Member elects, in its sole discretion, to remove
the Manager under this Section 2.06(d) and no Removal Event has occurred, then:
(i)    Managing Member may elect to (1) terminate any and all Affiliate
Agreements as provided in Section 2.06(c)(i) above provided that the Company
shall pay the Termination Fee to Manager within twenty (20) days after the
effective date of any such termination, (2) replace Manager with a new Manager
as provided in Section 2.06(c)(ii) above, and/or (3) terminate JV Member’s right
to approve Major Decisions, athe Annual Budget and the Business Plan as
described in Section 2.06(c)(iv), but in no event shall Managing Member have the
remedies in Section 2.06(c)(iii) (terminate JV Member’s “promote”) or Section
2.06(c)(v) (terminate Purchase Election or its right of forced sale). For
purposes of this Section 2.06(d)(i), the “Termination Fee” payable to JV Member
shall be an amount equal to the net present value of the future fees that JV
Member (through its Affiliate) would have received under the Asset Management
Agreement and the Development Management Agreement, discounted at 15%, assuming
that the term of the Asset Management Agreement and the Development Management
Agreement would be the greater of (i) five (5) years from the date of this
Agreement or (ii) three (3) years from the effective date of the removal of the
Manager. KBS shall deliver to JV Member a calculation of the Termination Fee
with sufficient supporting information for JV Member to understand KBS’s
calculation. The Termination Fee shall be determined by KBS using is good faith
reasonable judgment, which determination shall be final and conclusive absent
manifest error. For avoidance of doubt, the Termination Fee is the same as the
“Termination Fee” provided for pursuant to Section 2.06(d)(i) of the Property
Owner JV LLC Agreement, and shall only be paid pursuant to this Section

-14-

--------------------------------------------------------------------------------




2.06(d)(i) to the extent such amounts have not previously been paid pursuant to
the terms and conditions of the Property Owner JV LLC Agreement.
(ii)    Notwithstanding the provisions of Section 2.06(d)(i)(3), in no event
shall Managing Member, without the written consent of JV Member:
1)    Amend this Agreement;
2)    (A) Cause the Company or any Subsidiary to finance or refinance the
operations of the Company or any Subsidiary and/or any of the Company’s or any
Subsidiary’s assets (including, without limitation, any acquisition,
development, construction, interim and long-term financing or refinancing in
connection with the Master Tenant’s interest in the Master Lease or Project (or
any portion thereof), or (B) enter into any modifications, amendments,
extensions, substitutions or other agreements regarding any Financing, or (C)
refinance any existing Financing, except in each case with a lender or lenders
who are not Affiliates of KBS or the KBS Credit Party (as defined below) and on
terms that are reasonably consistent with then-existing market terms for such
Financing;
3)    Except as set forth in Section 2.06(d)(ii)(2), above, cause the Company or
any Subsidiary to issue any securities (debt or equity) which would have rights
to distributions prior to the rights of JV Member; or
4)    Exercise any rights under Section 2.02(b) (Sale of the Company or the
Project) other than in accordance with the provisions of Section 7.01 or Section
7.02.
(e)    Attorney-in-Fact. If Managing Member elects to remove IC Manager as
Manager pursuant to Section 2.06(c) or Section 2.06(d), Managing Member shall
deliver written notice to Manager and JV Member, which notice shall specify the
effective date of the removal of IC Manager as Manager. Upon the occurrence of
the removal of IC Manager as Manager, Manger and JV Member each hereby appoints
the Managing Member as its attorney in fact (such power of attorney coupled with
an interest and irrevocable) for the purpose of executing, delivering and filing
such documents that the Managing Member deems necessary or desirable (including,
without limitation, any amendment to the Certificate or this Agreement) for the
purpose of effecting the remedies selected by the Managing Member.
2.07.    Members Have No Managerial Authority. The Members shall have no power
to participate in the management of the Company, except as expressly authorized
by this Agreement.
2.08.    Meetings. The Company shall not be required to hold regular meetings of
Members. Any Member may call a meeting of Members for the purpose of discussing
Company business. Unless otherwise approved by the Members, any meeting of
Members shall be held during normal business hours either telephonically or in
person at the Company's principal office on such day and at such time as are
reasonably convenient for the Members.

-15-

--------------------------------------------------------------------------------




2.09.    Liability and Indemnity. No Member (nor any officer, director, member,
manager, constituent partner, agent or employee of the Company or a Member,
including Manager) shall be liable or accountable in damages or otherwise to the
Company or to any other Member for any good faith error of judgment or any good
faith mistake of fact or law in connection with this Agreement, or the services
provided to the Company to except as provided in the last sentence of this
Section 2.09. To the maximum extent permitted by law, the Company does hereby
indemnify, defend and agree to hold Manager and each Member (and each such
officer, director, member, manager, constituent partner, agent or employee)
wholly harmless from and against any loss, expense or damage (including, without
limitation, attorneys’ fees and costs) suffered by such Member (and/or such
officer, director, member, manager, constituent partner, agent or employee) by
reason of anything which such Member (and/or such officer, director, member,
manager, constituent partner, agent or employee) may do or refrain from doing
hereafter for and on behalf of the Company and in furtherance of its interest;
except as provided in the last sentence of this Section 2.09. To the maximum
extent permitted by law, Manager and each Member does hereby indemnify, defend
and agree to hold the Company and each other Member wholly harmless from and
against any loss, expense or damage (including, without limitation, attorneys’
fees and costs) suffered by the Company or such other Member as a result of such
indemnifying Member’s willful misconduct or gross negligence in performing or
failing to perform such indemnifying Member’s duties hereunder. No Person shall
be entitled to indemnification under this Section 2.09 to the extent any losses
arise directly or indirectly out of such Indemnitee’s gross negligence, willful
or wanton misconduct, fraud, intentional misrepresentation, criminal conduct, a
knowing violation of any applicable law, breach of this Agreement, failure to
perform duties specifically enumerated hereunder, or an action outside the scope
of such Indemnitee’s authority.
2.10.    Business Plan and Budget. Managing Member and JV Member shall use all
good faith, commercially reasonable efforts to agree, within sixty (60) days of
the date hereof, on a plan which sets forth the general description of the
overall business plan of the Company with respect to the Project (the “Business
Plan”). An initial draft of the Business Plan shall be prepared by Manager on
behalf of the Company. Notwithstanding the approval of such Business Plan by the
Members, in the event of any conflict or inconsistency between any provision of
the Business Plan and any provision of this Agreement, the provisions of this
Agreement shall control and supersede the provisions of the Business Plan. On or
before the Update Date (defined below) in any year, Manager shall prepare an
update and any other necessary modifications to the Business Plan for Managing
Member’s review and approval.
(a)    Annual Budget. Managing Member and JV Member shall use all good faith,
commercially reasonable efforts to agree, within sixty (60) days of the date
hereof, on a budget (the “Annual Budget”) which shall set forth, by category,
the estimated costs that are projected to be incurred for the 2015 fiscal year
in connection with the ownership, renovation, construction, and leasing of the
Project by the Company. The Annual Budget (and each subsequent Annual Budget to
the extent applicable until the completion of the renovations to be made by the
Company at the Project as described in the Business Plan (the "Renovations"))
shall include a budget setting forth the estimated renovation costs to be
incurred by the Company in connection with the renovation and construction of
the Project (the “Renovation Budget”). On or before the last business day of
November of each year commencing in 2015 or such date as may be specified in the
Hotel Management Agreement (each an "Update Date"), Manager shall

-16-

--------------------------------------------------------------------------------




work with the Hotel Manager to prepare a new Annual Budget which shall be
required to be approved by the Members as a Major Decision, which shall set
forth, by individual category, the costs and expenses projected to be incurred
by the Company for the ensuing fiscal year.
(b)    Interim Annual Report. If any Annual Budget (excluding any portion which
constitutes the Renovation Budget), or any category thereof, is not approved by
the Members for any fiscal year as of the commencement of such fiscal year (or
other period), then the approved categories of the proposed Annual Budget shall
be in effect, but as to the categories which were disapproved, one hundred five
percent (105%) of the last approved Annual Budget line items, shall be in effect
until the Members approve the new Annual Budget as to such categories.
Adjustments to the last approved Annual Budget shall automatically be made to
reflect actual increases in real property taxes, insurance premiums, utility
charges and payments required under contracts to which the Company is a party at
the time of the expiration of the Annual Budget, and shall not require Members’
consent. Notwithstanding the foregoing, if the Hotel Management Agreement shall
authorize the Hotel Manager to operate pursuant to an interim procedure prior to
approval of an Annual Budget, then such procedure shall control over this
Section 2.10(b); provided that in all events the decision to require additional
capital contributions from the Members shall be a Major Decision under Section
2.02.
(c)     Emergency Expenditures. Manager shall have the right, power and
authority, without the consent of the Members, to cause or permit the Hotel
Manager, the Company or any of its Subsidiaries to incur emergency expenditures
to the extent Manager reasonably believes that such expenditures are necessary
to prevent imminent damage to persons or property on or about the Project, or
the imposition of imminent civil or criminal liability against the Company, any
Subsidiary, or any member, partner, officer, director, shareholder, agent,
employee, or representative of any of them (and shall notify the Members prior
to making or authorizing such expenditures to the extent reasonably possible
under the circumstances).
(d)    Reallocation. With respect to any Renovation Budget, Manager may, (i) to
the extent covered by contingency funds in the Renovation Budget, with respect
to any line item in the Renovation Budget, allocate from such contingency funds
the lesser of 10% of such line item and $25,000, and (ii) if after the
completion of any item, as certified by Manager to Members, there remains an
excess undisbursed balance, reallocate from such excess balance to any other
line item in the Renovation Budget whose funds are insufficient to complete such
item, so long as such amount does not exceed the lesser of 10% of such line item
and $25,000; provided, however, in no event may any line item (contingency or
otherwise) be reallocated to pay any fees or expenses to Manager or any
Affiliate of Manager.
2.11.    Material Agreements. The Members contemplate that the Company shall
execute the following agreements at the Property Closing, but if any of them are
entered prior to the Property Closing, no fees or other amounts payable by the
Company thereunder shall accrue prior to the date on which the Property Closing
occurs:
(a)    Master Lease. The Company shall cause Master Tenant to enter the Master
Lease, which Master Lease shall be in customary and reasonable form.

-17-

--------------------------------------------------------------------------------




(b)    Asset Management Agreement. The Company shall enter into an asset
management agreement substantially in the form of Exhibit D attached hereto (the
“Asset Management Agreement”) with Integrated Capital, LLC (the "Asset Manager")
or such other entity approved by the Managing Member. The fees payable to Asset
Manager shall be as set forth in the Asset Management Agreement.
2.12.    Reimbursements.
(a)    Reimbursements. Except as otherwise provided by this Agreement, none of
the Members (or their respective Affiliates and/or other representatives) shall
be paid any compensation for rendering services to the Company. Each Member
shall be reimbursed for any costs and/or expenses incurred by such Member on
behalf of the Company that relate to the business and affairs of the Company to
the extent such Member had authority to act on behalf of the Company (without
reduction to such Member’s capital account in the Company maintained in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv) (each a "Capital
Account")); provided, however, that except as otherwise provided in this
Agreement or in the Annual Budget no Member shall be reimbursed for any such
costs and/or expenses that exceed an aggregate amount of $2,000 during any
calendar year without Member Approval. As used in this Agreement, the term:
“Treasury Regulation” means any proposed, temporary, and/or final federal income
tax regulation promulgated by the United States Department of the Treasury as
heretofore and hereafter amended from time to time (and/or any corresponding
provisions of any superseding revenue law and/or regulation).
(b)    Reimbursement for Pre-Formation Costs. At or within 5 business days after
the acquisition of the Project by Property Owner LLC, the Company shall
reimburse KBS and JV Member for any and all legal and accounting fees,
organizational costs and any other formation and due diligence costs incurred by
KBS and JV Member (and/or any Affiliate or representative thereof) in connection
with the formation of the Company, the negotiation and documentation of this
Agreement and the acquisition of the Project to the extent such amounts have not
previously been reimbursed pursuant to the terms and conditions of the Property
Owner JV LLC Agreement. The foregoing reimbursements shall not be debited to or
otherwise reduce any Member’s Capital Account. KBS and JV Member shall use good
faith commercially reasonable efforts to cause all such amounts to be reimbursed
hereunder to be included in the Company’s final escrow closing statement for the
acquisition of the Project.
2.13.    Limited Liability. Except as otherwise provided by the Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the
Company, and the Members shall not be obligated personally for any such debt,
obligation or liability of the Company solely by reason of being a Member of the
Company.
2.14
Representations, Warranties, and Covenants of the Members.

(a)    Certain Representations and Warranties of the Members. Each Member hereby
represents and warrants to the Company and the other Member as follows:

-18-

--------------------------------------------------------------------------------




(i)    Such Member is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization.
(ii)    Such Member has all requisite power, authority and capacity to enter
into and perform its obligations under this Agreement.
(iii)    Such Member has duly authorized the execution and delivery of this
Agreement, and this Agreement constitutes a binding obligation of such Member,
enforceable against such Member in accordance with its terms.
(iv)    The execution, delivery and performance of this Agreement by such Member
will not violate any agreement to which such Member or any of its Affiliates is
a party or order of a governmental body.
(v)    Such Member is otherwise duly qualified to purchase and hold its Interest
and to execute and deliver this Agreement and all other instruments executed and
delivered on behalf of it in connection with the acquisition of its Interest.
(b)    Certain Additional Representations, Warranties and Covenants of JV
Member. JV Member hereby represents and warrants to the Company and the other
Members as follows:
(i)    The copy of the Purchase Agreement delivered to KBS is a true, correct
and complete copy thereof and the Purchase Agreement has not been amended except
for the amendments described in the Recitals of this Agreement.
(ii)    At or prior to the Property Closing, the JV Member Principals will have
collectively contributed all of JV Member’s $20,000.00 initial capital
contribution described in Section 3.01(a) below.
2.15    REIT Tax Provisions. Notwithstanding any other provisions in this
Agreement, during the term of the Master Lease from Property Owner LLC:
(a)    Any rents paid to Property Owner LLC by Master Tenant shall qualify as
“rents from real property” under Section 856(d)(8).
(b)    the Hotel Manager shall qualify as an “eligible independent contractor”
as defined in Section 856(d)(9) of the Internal Revenue Code of 1986, as amended
(the “Code”). To that end, during the term of this Agreement, the Hotel Manager:
(i)    shall not permit wagering activities to be conducted at or in connection
with the Hotel;
(ii)    shall not own, directly or indirectly (within the meaning of Section
856(d)(5) of the Code), more than 35% of the shares of KBS;
(iii)    shall be actively engaged in the trade or business of operating
“qualified lodging facilities” (defined below) for persons who are not “related
persons” within the

-19-

--------------------------------------------------------------------------------




meaning of Section 856(d)(9)(F) of the Code with respect to KBS (“Unrelated
Persons”). In order to meet this requirement, Hotel Manager agrees that it (i)
shall derive at least 10% of both its revenue and profit from operating
“qualified lodging facilities” for Unrelated Persons and (ii) shall comply with
any regulations or other administrative guidance under Section 856(d)(9) of the
Code with respect to the amount of hotel management business with Unrelated
Persons that is necessary to qualify as an “eligible independent contractor”
within the meaning of such Code Section (so long as Master Tenant has advised
Hotel Manager in writing of such regulations or other administrative guidance).
(iv)    A “qualified lodging facility” is defined in Section 856(d)(9)(D) of the
Code and means a “lodging facility” (defined below), unless wagering activities
are conducted at or in connection with such facility by any person who is
engaged in the business of accepting wagers and who is legally authorized to
engage in such business at or in connection with such facility. A “lodging
facility” is a hotel, motel or other establishment more than one-half of the
dwelling units in which are used on a transient basis, and includes customary
amenities and facilities operated as part of, or associated with, the lodging
facility so long as such amenities and facilities are customary for other
properties of a comparable size and class owned by other owners unrelated to
KBS.
ARTICLE III
MEMBERS’ CONTRIBUTIONS TO COMPANY
3.01.    Initial Capital Commitments.
(a)    JV Member. JV Member shall to contribute to the capital of the Company,
in cash, an aggregate amount equal to 10% of the initial equity necessary to
capitalize the Company, which is equal to $20,000.00. JV Member will fund all of
its required initial capital prior to or at the Property Closing.
(b)    KBS. KBS shall contribute to the capital of the Company, in cash, an
aggregate amount equal to 90% of the initial equity necessary to capitalize the
Company, which is equal to $180,000.00. KBS will fund all of its required
initial capital prior to or at the Property Closing.
(c)    Failure to Close Property Closing. In the event a Member in any way
prevents the Property Owner LLC from closing the Property Closing under the
Purchase Agreement and the Property Closing does not occur due to such failure
or action, the defaulting Member shall be liable for the non-defaulting Member’s
Affiliate's share of the Deposit that is not returned to the non-defaulting
Member or its Affiliate, as applicable, and for all costs and expenses incurred
by such non-defaulting Member or its Affiliate, as applicable, incurred in
connection with this Agreement and the Property, including all costs to
negotiate this Agreement, to the extent such costs and expenses have not
previously been reimbursed to such non-defaulting Member or its Affiliate, as
applicable, (the lost Deposit and such costs and expenses, collectively, the
“Reimbursable Expenses”). The defaulting Member shall pay to the non-defaulting
Member or its Affiliate, as applicable, such reimbursement within ten (10) days
of the non-defaulting Member’s or its Affiliate, as applicable, written request
therefor, which request shall reasonably

-20-

--------------------------------------------------------------------------------




substantiate the costs and expenses incurred. If the defaulting Member is (i)
KBS then KBS SOR US Properties II LLC (the “KBS Credit Party”) shall guaranty
the payment of the Reimbursable Expenses incurred by JV Member, or (ii) JV
Member then Integrated Capital, LLC, a California limited liability company (the
“IC Credit Party”) shall guaranty the Reimbursable Expenses incurred by KBS.
Except as provided in Section 1.05 above, if the Property Closing does not
otherwise occur and the Deposit is returned to the Property Owner LLC, then the
Company shall be dissolved pursuant to Article VIII.
3.02.    Default in Capital Commitment. If JV Member or KBS (as applicable, the
“Defaulting Member”) shall fail to contribute its share of any amounts required
to be contributed pursuant to Section 3.01 or any approved additional capital
contributions pursuant to Section 3.06 (the “Defaulted Amount”) and such failure
shall continue for at least five (5) business days following notice to the
Defaulting Member (provided that no notice or cure period shall apply to a
Member’s failure to fund its share of the required capital to the Company for
the Property Closing pursuant to the Purchase Agreement), KBS or JV Member, as
applicable, (the “Non-Defaulting Member(s)”) may, but shall not be obligated to,
contribute some or all of the Defaulted Amount as a capital contribution to the
Company or as a loan to the Defaulting Member (a “Default Loan”). If the
Non-Defaulting Member elects to contribute some or all of the Defaulted amount
as a capital contribution to the Company, then the Percentage Interests of KBS
and the JV Member on Exhibit A shall be adjusted as if the Non-Defaulting Member
contributed 150% of the amount of capital actually contributed by the
Non-Defaulting Member following the failure of the Defaulting Member to
contribute its share of required capital to the Company. If the Non-Defaulting
Member elects to provide the Default Loan, then it shall pay the proceeds
directly to the Company. A Default Loan shall not be considered a capital
contribution by the Non-Defaulting Member and shall not increase the Capital
Account balance or the Percentage Interest of the Non-Defaulting Member, but
instead shall be treated as a non-recourse loan by the Non-Defaulting Member to
the Defaulting Member (and a capital contribution by the Defaulting Member) and
shall bear interest at the lesser of (x) the Default Loan Rate (hereinafter
defined) or (y) the maximum amount permitted by law. To the extent not repaid
directly by the Defaulting Member, a Default Loan, together with any accrued and
unpaid interest thereon, shall be repaid out of any subsequent distributions of
Net Cash or any other payment from the Company to which the Defaulting Member
would otherwise be entitled (but such distributions actually paid to the lending
Members shall nonetheless constitute a distribution to the Defaulting Member for
purposes of this Agreement), and such payments shall be applied first to the
payment of accrued but unpaid interest on each such obligation and then to the
payment of the outstanding principal until the Default Loan is paid in full.
“Default Loan Rate” is defined as a cumulative annual rate equal to twenty
percent (20%), compounded quarterly (pro-rated for periods of less than one
year), on the daily average outstanding balance during each fiscal year of the
Member’s aggregate unreturned Default Loan.
3.03.    Member Loans. In the event Manager determines, in its reasonable
discretion, that funds in addition to those otherwise obtained pursuant to
Sections 3.01 are necessary for the Company to meet the Annual Budget, Business
Plan, then Manager shall deliver written notice of such actual or projected cash
deficit to the Members requesting that they agree that a loan (a “Member Loan”)
should be made to the Company, which notice shall specify the term and interest
rate of the requested Member Loan. Within 10 business days following the
effective date of such notice, each such Member shall notify Manager (a) whether
or not such

-21-

--------------------------------------------------------------------------------




Member agrees that Member Loan(s) to the Company should be made in the amount
specified in Managing Member’s notice, and (b) whether such Member elects, in
its sole and absolute discretion, to make such Member Loan. If all Members
(y) agree that a Member Loan in the amount specified in Manager’s notice should
be made, and (z) elect to advance such funds by the Company, such funds shall be
advanced by Members in proportion to their respective percentage set forth
opposite such Member's name under the column labeled "Percentage Interest" on
Exhibit A attached hereto (the "Percentage Interests") (or as such Members
otherwise agree). Any and all advances made by any Member to the Company
pursuant to this Section 3.03 shall be treated as a Member Loan with recourse
only to the assets of the Company (and not to the assets of any Member), and
shall bear annual interest as set forth in Manager’s notice. If, from any
circumstances whatsoever, the Company ever receives as interest under a Member
Loan in an amount which would exceed the highest lawful rate, such amount which
would be excessive interest shall be applied to the reduction of the unpaid
principal balance due under such Member Loan and not to the payment of interest.
Any and all Member Loans shall be due and payable from the first available funds
of the Company and in any event upon the liquidation of the Company. The
repayment of any Member Loan shall be made prior to any distributions of Net
Cash or other cash proceeds to the Members, but shall be subordinate to any fees
or reimbursements required to be made to the Members and/or their Affiliates
pursuant to Section 2.13. Accordingly, notwithstanding the provisions of
Articles V and VIII, until any and all Member Loans are repaid in full, the
Members shall draw no further distributions from the Company and all cash or
property otherwise distributable with respect to the Interests of the Members
shall be paid to the Member(s) making Member Loan(s) in proportion to, and as a
reduction of, the outstanding balance(s) of such Member Loan(s), with such funds
being applied first to reduce any interest accrued thereon, and then to reduce
the principal amount thereof. As used in this Agreement, the term “Interest”
means in respect to any Member, all of such Member’s right, title and interest
in and to the Net Profits, Net Losses, Net Cash, and capital of the Company, and
any and all other interests therein in accordance with the provisions of this
Agreement and the Act. As used in this Agreement, the terms “Net Profits” and
“Net Losses” mean, for each fiscal year or other period, an amount equal to the
Company’s taxable income or loss, as the case may be, for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss and deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss); provided,
however, for purposes of computing such taxable income or loss, (i) such taxable
income or loss shall be adjusted by any and all adjustments required to be made
in order to maintain Capital Account balances in compliance with Treasury
Regulation Section 1.704-1(b), and (ii) any and all items of gross income or
gain and/or partnership and/or partner “nonrecourse deductions” specially
allocated to any Member pursuant to Section 4.02 shall not be taken into account
in calculating such taxable income or loss. If KBS does not approve a Member
Loan, such disapproval shall not be construed as a dispute, controversy or a
disagreement under this Agreement between the applicable Members and shall not
be subject to the arbitration provision set forth in Section 10.07 below.

-22-

--------------------------------------------------------------------------------




3.04.    Determination of IRR Returns and Equity Multiple.
(a)    IRR Return. The IRR Return described in Section 5.01 below shall be
determined based upon internal rate of return of KBS. As used in this Agreement,
the term "IRR Return" means the annual discount rate that when compounded
monthly results in a net present value equal to zero when the discount rate is
applied to all capital contributions by KBS and all distributions made by the
Company to KBS pursuant to this Agreement. The IRR Return shall be calculated
using the XIRR function provided in Microsoft Office Excel or any replacement
software issued by Microsoft to compute internal rate of return. It is
understood by the Members that the achievement of a particular IRR Return
requires both a return of all capital contributions plus a cumulative return on
such capital contributions at the applicable percentage IRR Return.
(a)    Equity Multiple. The “Equity Multiple” described in Section 5.01 shall
equal all actual distributions made by the Company to KBS pursuant to this
Agreement divided by all of KBS’s capital contributions to the Company. The
Equity Multiple shall be determined by KBS, in its reasonable good faith
judgment.
(b)    Exclusion of Taxes and Audit. The determination of Managing Member’s IRR
Return for purposes of this Agreement shall expressly exclude from consideration
(i) any federal, state or local income taxes paid or to be paid by Master
Tenant, Property Owner LLC, Property Owner JV, the Company, or Managing Member
in connection with any distribution of Net Cash received by Managing Member
pursuant to the provisions of Article V of this Agreement, and (ii) all actual
costs, expenses and/or amounts incurred by KBS, or payable or reimbursable in
connection with performing any SOX 404 – Internal Controls (Business Processes
and IT Systems) or other similar internal audit conducted by KBS to identify,
document and test the business controls and IT systems for the Property.
3.05.    Capital Contributions in General. Except as otherwise expressly
provided in this Agreement or as otherwise agreed to by all Members in writing
(i) no Member may withdraw all or any portion of any contribution that such
Member may have made to the capital of the Company without each other Member’s
consent, (ii) no Member shall be entitled to receive interest on such Member’s
contributions to the capital of the Company, and (iii) no Member shall be
required or entitled to contribute additional capital to the Company
3.06.    Additional Capital Contributions. Following the contribution of all the
amounts described in Section 3.01 Manager shall have the right to make a capital
call by delivering written notice to KBS and JV Member under this Section 3.06
if and only if such additional capital was set forth in the approved Annual
Budget or otherwise approved by the Members. Each Member shall contribute its
share of the additional capital contributions called for under this Section 3.06
(in accordance with its Percentage Interest) in cash on or before the due date
specified in the written notice, which due date shall be no less than ten (10)
business days from the date of this written notice. If a Member fails to make
its share of the additional capital contributions called for on or before the
due date specified in Manager’s written notice, the Non-Defaulting Member shall
have the right (but not the obligation and without waiving any remedies
hereunder as a result of such failure) to make a Default Loan pursuant to
Section 3.02.
3.07.    Guaranties.

-23-

--------------------------------------------------------------------------------




(a)    Each Member acknowledges and agrees that in connection with the Loan, KBS
Guarantor will be required to execute and deliver the Guaranty to Lender. Except
as provided in Section 3.07(h), (i) JV Member and its Affiliates shall have no
obligation to enter into any guaranties, including a carve-out guaranty, with
respect to the Loan, and (ii) KBS Guarantor shall not receive any fees or other
compensation for making the Guaranty.
(b)    Subject to Section 3.07(c), if KBS Guarantor shall make, or be required
to make, any payment under any Guaranty, each Member hereby covenants and agrees
(i) to satisfy, or cause to be satisfied, its Proportionate Guaranty Obligation
(as defined below) with respect to any such Guaranty, (ii) that such payment
shall be treated as an Additional Capital Contribution to the Company by the
Member for all purposes of this Agreement and, (iii) to the extent such Member
(or its Affiliate) has failed to fully satisfy its Proportionate Guaranty
Obligation within fifteen (15) Business Days following the date such Member is
notified that KBS Guarantor has made such payment under the applicable Guaranty,
to be subject to the terms of Section 3.07(d) below with respect to Excess
Payments made by the other Member. “Proportionate Guaranty Obligation” means
with respect to any Guaranty which KBS Guarantor shall provide to Lender, the
obligation of each Member to make payments (to Lender, the Company, to any other
Member, or to KBS Guarantor) in an amount equal to the product of (x) the
aggregate amount paid and/or due and payable under the applicable Guaranty
multiplied by (y) the Percentage Interest of such Member. “Excess Payment(s)”
means any payment(s) made by any Member (or its Affiliate) with respect to any
Guaranty in excess of its Proportionate Guaranty Obligation, subject in all
events to Section 3.07(c)
(c)    Notwithstanding the foregoing:
(i)    The Members hereby covenant and agree that any and all amounts paid by
KBS Guarantor (A) with respect to any Guaranty, as a result of (1) the acts or
omissions of JV Member (and/or its Affiliates), or (2) the acts or omissions of
Master Tenant if JV Member (and/or its Affiliates) caused Master Tenant to
undertake such acts or omissions that gave rise to KBS Guarantor’s liability
under such Guaranty (other than acts or omissions approved by Managing Member
pursuant to the terms of this Agreement) (B) in violation of this Agreement, or
(C) caused by the gross negligence, fraud or intentional misconduct of the JV
Member (and/or its Affiliates), shall be funded solely by JV Member (“JV Member
Indemnity Payments”) (subject to the rights of indemnification set forth in
Section 3.07(e)) and shall not be considered a Capital Contribution by the JV
Member and the JV Member (or its Affiliate), and the JV Member shall reimburse
the KBS Guarantor for such amount within fifteen (15) Business Days of written
demand, and if the JV Member (or its Affiliate) fails to make such payment,
Managing Member shall, in addition to any other right or remedy of Managing
Member set forth in this Agreement, be entitled to exercise its rights set forth
in Section 3.07(d) hereof as if such amount were an Excess Payment; provided,
however, if such liability is disputed in good faith by JV Member, the
obligation to make such payment and the right to the remedy set forth above and
in Section 3.07(d) shall be deferred until fifteen (15) Business Days after such
dispute is fully resolved (and the parties acknowledge that during such dispute
period, the Managing Member may maintain reserves at the Company in the amount
of such disputed payment, pending the outcome of such dispute if such reserves
are permitted by the Loan Documents). Notwithstanding the foregoing, IC Credit

-24-

--------------------------------------------------------------------------------




Party shall only be responsible for ten percent (10%) of the Guaranteed Equity
Contribution (as defined in the Equity Contribution Guaranty), and further IC
Credit Party shall have no duty to pay any JV Member Indemnity Payments to the
extent that the liability of KBS Guarantor under any Guaranty accrued or arose
(x) from acts or omissions from and after the date IC Manager has been replaced
as the Manager pursuant to Section 2.06(c)(ii) or Section 2.06(d)(i)(2) of this
Agreement or Section 2.06(c)(ii) or Section 2.06(d)(i)(2) of the Property Owner
JV LLC Agreement, (y) from acts or omissions from and after the date on which
the Asset Management Agreement and the Development Services Agreement have been
terminated pursuant to Section 2.06(c)(i) or Section 2.06(d)(i)(1) of this
Agreement or Section 2.06(c)(i) or Section 2.06(d)(i)(1) of the Property Owner
JV LLC Agreement, or (z) under the Construction Guaranty or the Equity
Contribution Guaranty if the acts or omissions resulted from the failure of
Managing Member to approve a Major Decision;
(ii)     Any and all amounts required to be funded with respect to any Guaranty
to the extent resulting from (A) any conduct or action taken by Managing Member
(or its Affiliates) in violation of this Agreement, (B) which is a result of any
gross negligence, fraud or intentional misconduct of Managing Member (or its
Affiliates), (C) acts or omissions first occurring from and after the date on
which Manager has been replaced pursuant to the provisions of Section
2.06(d)(i)(2) of this Agreement or Section 2.06(d)(i)(2) of the Property Owner
JV LLC Agreement, or (D) acts or omissions first occurring from and after the
date on which the Asset Management Agreement and the Development Services
Agreement have been terminated pursuant to the provisions of Section 2.06(c)(i)
or Section 2.06(d)(i)(1) of this Agreement or Section 2.06(c)(i) or Section
2.06(d)(i)(1) of the Property Owner JV LLC Agreement, shall be funded solely by
KBS or the KBS Guarantor and shall not be considered a Capital Contribution; and
(iii)    Notwithstanding the foregoing or anything to the contrary set forth in
this Agreement, JV Member shall only be responsible for ten percent (10 %) of
the Guaranteed Equity Contribution (as defined in the Equity Contribution
Guaranty).
(d)    If any Member (an “Excess Payment Member”) makes an Excess Payment under
Section 3.07(b) or Section 3.07(c) with respect to any Guaranty, such Excess
Payment shall be treated as a Default Loan made by the Excess Payment Member to
the other Member.
(e)    JV Member hereby agrees that it will not take any action that JV Member
knows, or ought reasonably to have known, would violate the terms of any
Guaranty. The Company shall indemnify, defend and hold harmless the KBS
Guarantor for any and all losses suffered under any Guaranty other than those
losses to be funded solely by KBS or the KBS Guarantor as described in Section
3.07(c)(ii).
(f)    IC Credit Party hereby agrees to guaranty JV Member’s obligations under
this Section 3.07, which guaranty may be enforced by any of Managing Member, KBS
Guarantor, or any of their Affiliates.
    

-25-

--------------------------------------------------------------------------------




(g)    As a condition to JV Member’s exercise of its right to cause the
liquidation of JV Member’s Interests in the Company pursuant to the provisions
of Section 7.02 (a “Buy/Sell Event”), (i) JV Member shall use commercially
reasonable efforts to have KBS Guarantor replaced as guarantor under the
Guaranty for liabilities arising from conduct, actions, inactions or events
first occurring or arising after the date of the closing of such Buy/Sell Event
(the “Buy/Sell Closing Date”) (but KBS Guarantor shall not be replaced with
respect to conduct, actions, inactions, or events first occurring or arising on
or before the date of such replacement) and (ii) to the extent that KBS
Guarantor is not replaced as guarantor under the Guaranty as provided in clause
(i), JV Member and/or the JV Member Principals shall indemnify, defend and hold
harmless KBS Guarantor from any liabilities arising from conduct, actions,
inactions or events first occurring or arising after the Buy/Sell Closing Date,
except for any liabilities arising from the conduct, actions or inactions of KBS
or its Affiliates whether or not first arising after the Buy/Sell Closing Date.
(h)    In the event KBS Guarantor incurs or suffers any loss, liability, damage,
demand, claim, action, judgment, cause of action, assessment, penalty, cost and
expense (collectively, a “Loss”) under any Guaranty for which the KBS is
entitled to be reimbursed under Section 3.07(c)(i) (subject to the limitation
set forth in Section 3.07(c)(iii)) KBS may deliver written notice to JV Member
and the Company describing such Loss (a “Guaranty Loss Notice”). Subject to the
terms and conditions of Section 3.07(c)(i) and Section 3.07(c)(iii), JV Member
hereby assigns and transfers to KBS (the “Assignment”), and agrees that the
Company shall pay to KBS, all distributions of Net Cash payable to JV Member and
which would have otherwise been payable to JV Member but for the Assignment (the
“Assigned Distributions”); provided that JV Member shall be entitled to continue
to receive the Assigned Distributions, and the Company shall be authorized to
continue to distribute the Assigned Distributions to JV Member, until such time
as a Guaranty Loss Notice is delivered. JV Member irrevocably authorizes and
directs that, upon the delivery of a Guaranty Loss Notice and the failure for
thirty (30) days thereafter of the JV Member under this Agreement or the IC
Credit Party under the Indemnity Agreement to make the required payments, the
Company shall thereafter make payment of all Assigned Distributions directly to
KBS (and not to JV Member) until such time as the full amount of the Loss has
been repaid to the KBS Guarantor, which repayment may be made in full or in part
from payments by the IC Credit Party pursuant to the Indemnity Agreement. KBS
hereby accepts the Assignment. JV Member represents and warrants to KBS that it
has not assigned, transferred, pledged, or otherwise encumbered any of its
interests in the Company or the Assigned Distributions. JV Member covenants and
agrees with KBS that it shall not assign, transfer, pledge, or otherwise
encumber the Assigned Distributions. KBS agrees that any Assigned Distributions
received by KBS shall be considered as being received by KBS Guarantor for
purposes of calculating when the Loss has been repaid in full. JV Member agrees
that if KBS has the right to receive the Assigned Distributions, KBS shall have
the right to direct the Company to pay the Assigned Distributions directly to
KBS Guarantor and not KBS if KBS so elects in writing.
ARTICLE IV
ALLOCATION OF PROFITS AND LOSSES
4.01.    In General.

-26-

--------------------------------------------------------------------------------




(a)    Net Profits and Net Losses shall be allocated among the Members in such a
manner so as, to the maximum extent possible, to make each Member’s Capital
Account as of the close of each year (increased by the Member’s share of
“partnership minimum gain” as defined in Treasury Regulation Section
1.704-2(b)(2) and “partner nonrecourse debt minimum gain” as defined in Treasury
Regulation Section 1.704-2(i)(5)) equal the amount that the Member would receive
if, as of the close of such year, all the assets of the Company were sold for
their Deemed Book Values (as determined immediately before such deemed sale),
the proceeds were applied to pay all Company liabilities and the remaining net
proceeds were distributed to the Members in accordance with Section 5.01 or
5.02, as then applicable at the time of such allocations. As used in this
Agreement, the term “Deemed Book Value” means the book value of the Company’s
assets as determined under Treasury Regulation Section 1.704-1(b)(2)(iv) (i.e.,
the adjusted tax basis of such assets unless the asset was contributed to the
capital of the Company or there has been a revaluation of book value under
Treasury Regulation Section 1.704-1(b)(2)(iv)(f)).
(b)    The Company shall maintain “Capital Accounts” for each Member in
accordance with Treasury Regulation Section 1.704-1(b)(2)(iv). The Company shall
make all adjustments required under Treasury Regulation Section
1.704-1(b)(2)(iv), including the adjustments contained in Section
1.704-1(b)(2)(iv)(g), relating to Section 704(c) property as set forth in
Section 4.03, below.
4.02.    Special Allocations.
(a)    Minimum Gain Chargeback. Notwithstanding any other provision of this
Agreement, if there is a net decrease in partnership minimum gain for a Company
taxable year, each Member shall be allocated, before any other allocation of
Company items for the taxable year, items of gross income and gain for the year
(and, if necessary, for subsequent years) in proportion to, and to the extent
of, the amount of the Member’s share of the net decrease in minimum gain during
the year. The income allocated under this Section 4.02(a) in any taxable year
shall consist first of gains recognized from the disposition of property subject
to one or more nonrecourse liabilities of the Company, and any remainder shall
consist of a pro rata portion of other items of income or gain of the Company.
The allocation otherwise required by this Section 4.02(a) shall not apply to a
Member to the extent not required, as provided in Treasury Regulation
Section 1.704-2(f)(2) through (5).
(b)    Qualified Income Offset. Notwithstanding any other provision of this
Agreement, if a Member unexpectedly receives an adjustment, allocation or
distribution described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) or (6) that causes or increases an Adjusted Capital Account Deficit with
respect to the Member, items of Company gross income and gain shall be specially
allocated to the Member in an amount and manner sufficient to eliminate such
Adjusted Capital Account Deficit as quickly as possible.
(c)    Gross Income Allocation. If at the end of any Company taxable year, a
Member has an Adjusted Capital Account Deficit, the Member shall be specially
allocated items of Company income or gain in an amount and manner sufficient to
eliminate the Adjusted Capital Account Deficit as quickly as possible.

-27-

--------------------------------------------------------------------------------




(d)    Nonrecourse Deductions. Any "nonrecourse deductions" (as defined in
Treasury Regulation Section 1.704-2(b)(1)) shall be allocated among the Members
in accordance with their Percentage Interests.
(e)    Partner Nonrecourse Debt. Notwithstanding any other provision of this
Agreement, any “partner nonrecourse deductions” (as defined in Treasury
Regulation Section 1.704-2(i)(2)) shall be allocated to those Members that bear
the economic risk of loss for the applicable partner nonrecourse debt, and among
those Members in accordance with the ratios in which they share the economic
risk, determined in accordance with Treasury Regulation Section 1.704-2(i). If
there is a net decrease for a Company taxable year in any partner nonrecourse
debt minimum gain, each Member with a share of such partner nonrecourse debt
minimum gain as of the beginning of such year shall be allocated items of gross
income and gain in the manner and to the extent provided in Treasury Regulation
Section 1.704-2(i)(4).
(f)    Adjusted Capital Account Deficit. As used in this Agreement, “Adjusted
Capital Account Deficit” means, with respect to any Member, the deficit balance,
if any, in the Member’s Capital Account as of the end of the relevant taxable
year, after giving effect to the following adjustments: (i) crediting thereto
(A) the amount of the Member’s shares of partnership minimum gain and partner
nonrecourse debt minimum gain, and (B) the amount of Company liabilities
allocated to the Member under Section 752 of the Code with respect to which the
Member bears the economic risk of loss (as defined in Treasury Regulation
Section 1.752-2(a)), to the extent such liabilities do not constitute partner
nonrecourse debt under Treasury Regulation Section 1.752-2 and (ii) reduced by
all reasonably expected adjustments, allocations and distributions described in
Treasury Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
(g)    Interpretation. The foregoing provisions of this Section 4.02 are
intended to comply with Treasury Regulation Sections 1.704-1(b) and 1.704-2 and
shall be interpreted consistently with this intention. Any terms used in such
provisions that are not specifically defined in this Agreement shall have the
meaning, if any, given such terms in the Regulations cited above.
4.03.    Differing Tax Basis; Tax Allocation.
(a)    Except as otherwise provided in this Section 4.03, items of income, gain,
loss and deduction of the Company to be allocated for income tax purposes shall
be allocated among the Members on the same basis as the corresponding book items
are allocated under Sections 4.01 and 4.02.
(b)    Depreciation and/or cost recovery deductions and gain or loss with
respect to each item of property treated as contributed to the capital of the
Company or revalued under Treasury Regulation Section 1.704-1(b)(2)(iv)(f) shall
be allocated among the Members for federal income tax purposes in accordance
with the principles of Section 704(c) of the Code and the Treasury Regulations
promulgated thereunder, and for state income tax purposes in accordance with
comparable provisions of the applicable law in the state in which the property
is located and the regulations promulgated thereunder, so as to take into
account the variation, if any, between the adjusted tax basis of such property
and its book value (as determined for purposes of the maintenance of Capital
Accounts in accordance with this Agreement and Treasury

-28-

--------------------------------------------------------------------------------




Regulation Section 1.704-1(b)(2)(iv)(g)). For purposes of this Agreement, the
term "Code" means the Internal Revenue Code of 1986, as heretofore and hereafter
amended form time to time (and/or any corresponding provision of any superseding
revenue laws).
ARTICLE V
DISTRIBUTION OF CASH FLOW
5.01.    Distribution of Net Cash Prior to Removal of IC Manager as Manager.
Prior to the removal of the IC Manager as Manager pursuant to Section 2.06 of
this Agreement, Net Cash shall be determined and distributed quarterly (or at
such other times as are determined in the reasonable discretion of the Managing
Member, taking into account the reasonable business needs of the Company) in the
following order of priority:
(a)    First, 100% to the Members, pari passu in proportion to their Percentage
Interests ("Pari Passu"), until KBS has received an IRR Return of 12% and an
Equity Multiple of 1.36;
(b)    Second, after KBS has received a IRR Return of 12% and until
distributions under this Section 5.01 have resulted in KBS having received an
IRR Return of 18%, (i) 80% to Members Pari Passu, and (ii) 20% to JV Member;
(c)    Third, after KBS has received an IRR Return of 18% and until
distributions under this Section 5.01 have resulted in KBS receiving a IRR
Return of 22%, (i) 70% to Members Pari Passu, and (ii) 30% to JV Member; and
(d)    Fourth, after KBS has received a IRR Return of 22% and until
distributions under this Section 5.01 have resulted in KBS having received a IRR
Return of 25%, (i) 60% to the Members Pari Passu, and (ii) 40% to JV Member;
(e)    Fifth, after KBS has received a IRR Return of 25%, any distributions
under this Section 5.01 thereafter shall be paid (i) 50% to each of the Members
Pari Passu, and (ii) 50% to JV Member.
5.02.    Distribution of Net Cash After Removal of IC Manager as Manager. After
the removal of the IC Manager as Manager for cause pursuant to Section 2.06(b)
of this Agreement, Net Cash shall be determined and distributed quarterly (or at
such other times as are determined in the reasonable discretion of the Members,
taking into account the reasonable business needs of the Company) to the Members
in accordance with their Percentage Interests.
5.03.    Limitation on Distributions. Notwithstanding any other provision
contained in this Agreement, the Company shall not make any distributions of Net
Cash (or other proceeds) to any Member if such distribution would violate the
Act or other applicable law.
5.04.    In-Kind Distribution. Subject to Section 10.06, assets of the Company
(other than cash) shall not be distributed in kind to the Members without
approval of the Managing Member. In the event of any distribution of real
property in kind, each Member hereby waives any right of partition in respect
thereof.

-29-

--------------------------------------------------------------------------------




5.05.    Tax Distributions. Unless this provision is waived by KBS, to the
fullest extent possible consistent with the distribution provisions of this
Article V, the Manager shall use best efforts to cause the Company to distribute
cash to KBS by the end of each fiscal year in an amount not less than 100% of
the taxable income (including any net capital gain) allocated, directly or
indirectly, to KBS for federal income tax purposes for each such fiscal year so
that KBS or any owner of KBS that is a REIT may satisfy the requirements of
Section 857(a)(1) of the Code for its taxable year with respect to the income
and gain allocated to that owner from KBS for the taxable year, and otherwise
distribute 100% of its taxable income and net capital gain. In addition, Manager
shall have the right to cause Company to distribute cash to the Members in an
amount sufficient to cover each Member’s reasonably estimated income tax
liability arising from taxable income of the Company allocated to each such
Member. Any cash distributed to a Member under this Section 5.05 shall be
applied against and reduce the next distributions of Net Cash that would
otherwise be made to the Member under Section 5.01 or Section 5.02 (as may
apply), as if the cash distributed under this Section 5.05 were actually
distributed under Section 5.01 or Section 5.02 (as may apply).
ARTICLE VI
RESTRICTIONS ON TRANSFERS OF COMPANY INTERESTS
6.01.    Limitations on Transfer. Except as set forth in Section 6.02 below, no
Member shall be entitled to sell, exchange, assign, transfer or otherwise
dispose of, pledge, hypothecate, encumber or otherwise grant a security interest
in, directly or indirectly (collectively, a “Transfer”), all or any part of such
Member’s Interest, without the prior written consent of the non-transferring
Members (which consent may be withheld in such Member’s sole and absolute
discretion). Any attempted Transfer in violation of the restrictions set forth
in this Article VI shall be null and void ab initio and of no force or effect.
Each Member shall indemnify, defend and hold the other Members and the Company
harmless from and against any and all costs, expenses and losses associated with
any Transfer (including any Permitted Transfer), including without limitation
any transfer taxes and any increase in real estate or other taxes incurred as a
result of such transfer.
6.02.    Permitted Transfers. Any Member and/or any direct or indirect
constituent owner of any Member may transfer all or any portion of such Member’s
Interest and/or such constituent owner’s direct or indirect ownership interest
in such Member as follows (each a “Permitted Transfer”) to a person or entity
described below (a “Permitted Transferee”) without complying with the provisions
of Section 6.01:
(a)    Transfer Between Members. Notwithstanding anything stated to the contrary
in this Article VI or elsewhere in the Agreement, any Member may sell, assign or
otherwise transfer all or any part of its Interest to any other Member on such
terms as are agreed to by both Members.
(b)    KBS Indirect Transfers. Notwithstanding anything stated to the contrary
in this Article VI or elsewhere in the Agreement, any Transfer of equity
interests or other interests in KBS, or in any of the direct or indirect owners
of KBS (including, without limitation, KBS SOR II Myrtle Beach JV, LLC, KBS SOR
II Acquisition I, LLC, KBS SOR US Properties II LLC, KBS Strategic
Opportunity Limited Partnership II or KBS Strategic Opportunity REIT II, Inc.)

-30-

--------------------------------------------------------------------------------




shall not be prohibited (and shall be expressly permitted) provided that
KBS Strategic Opportunity REIT II, Inc. continues to own, either directly or
indirectly, at least fifty-one percent (51%) of the ownership interests in KBS.
All such transfers permitted pursuant to this Section 6.02(b) shall be at the
sole cost and expense of KBS or a KBS Affiliate and none of the Manager, JV
Member, the Company nor any Subsidiary or Affiliate of the Company shall bear
any cost with respect thereto.
(c)    KBS Transfers. Notwithstanding anything stated to the contrary in this
Article VI or elsewhere in the Agreement, KBS shall have the right to Transfer
all of its Interest to a KBS Affiliate (defined below). A “KBS Affiliate” is any
entity in which at least fifty-one percent (51%) of the ownership interests is
owned, directly or indirectly, through one or more intermediaries, by KBS
Strategic Opportunity REIT II, Inc. All such transfers permitted pursuant to
this Section 6.02(c) shall be at the sole cost and expense of KBS or a KBS
Affiliate and none of the Manager, JV Member, the Company nor any Subsidiary or
Affiliate of the Company shall bear any cost with respect thereto
(d)    JV Member Transfers. Notwithstanding anything stated to the contrary
in this Article VI or elsewhere in the Agreement, any direct or indirect
constituent owner of JV Member may transfer all or any portion of such
constituent owner’s direct or indirect ownership interest in JV Member so long
as at least one of the JV Member Principals continues to directly or indirectly
have the power to direct management decisions of the JV Member and the JV Member
Principals (or their respective heirs or estates) continue to own, directly or
indirectly, at least twenty-two percent (22%) of the ownership interests in JV
Member. All such transfers permitted pursuant to this Section 6.02(d) shall be
at the sole cost and expense of JV Member and none of the Managing Member, the
Company nor any Subsidiary or Affiliate of the Company shall bear any cost with
respect thereto.
In the event of any Permitted Transfer, any such Permitted Transferee shall
receive and hold such Interest, such ownership interest or portion thereof
subject to the terms of this Agreement and to the obligations hereunder of the
transferor and there shall be no further transfer of such Interest, such
ownership interest or portion thereof except to a person or entity to whom such
Permitted Transferee could have transferred such Interest, such ownership
interest or portion thereof in accordance with this Section 6.02 had such
Permitted Transferee originally been a Member or a constituent owner of a Member
as of the date hereof or otherwise in accordance with the terms of this
Agreement. Notwithstanding any provision of this Agreement to the contrary, no
Member and/or any direct or indirect constituent owner of any Member shall
transfer all or any portion of such Member’s Interest or permit the transfer of
any direct or indirect ownership interest in such Member if such transfer would
be a default under the Loan or any Refinance.
6.03.    Admission of Substituted Members. If any Member transfers such Member’s
Interest to a transferee in accordance with Sections 6.01 or 6.02, then such
transferee shall only be entitled to be admitted into the Company as a
substituted Member if (i) the Members approve such admission in writing and this
Agreement is amended to reflect such admission; (ii) the non-transferring Member
approves the form and content of the instrument of transfer; (iii) the
transferor and transferee named therein execute and acknowledge such other
instruments as the non-transferring Member may deem reasonably necessary to
effectuate such admission; (iv) the transferee in writing accepts and adopts all
of the terms and conditions of this Agreement, as the

-31-

--------------------------------------------------------------------------------




same may have been amended; (v) the transferor pays, as the non-transferring
Member may reasonably determine, all reasonable expenses incurred in connection
with such admission, including, without limitation, legal fees and costs; and
(vi) to the extent required the lender under the Loan or any Refinance has
consented to such transfer. To the maximum extent permitted by applicable law,
any transferee of an Interest who does not become a substituted Member shall
have no right to require any information or account of the Company’s
transactions, to inspect the Company books, or to vote on any of the matters as
to which a Member would be entitled to vote under this Agreement. Any such
transferee shall only be entitled to share in such Net Profits and Net Losses,
to receive such distributions, and to receive such allocations of income, gain,
loss, deduction or credit or similar items to which the transferor was entitled,
to the extent transferred. A Member that transfers such Member’s Interest
pursuant to Section 6.02 shall not cease to be a Member of the Company until the
admission of the transferee as a substituted Member in accordance with this
Agreement and, except as provided in the preceding sentence, shall continue to
be entitled to exercise, and shall continue to be subject to, all of the other
rights, duties and obligations of such Member under this Agreement.
6.04.    Election; Allocations Between Transferor and Transferee. Upon the
transfer of the Interest of any Member or the distribution of any property of
the Company to a Member, the Company shall file, in the reasonable discretion of
the Members, an election in accordance with applicable Treasury Regulations, to
cause the basis of the Company property to be adjusted for federal income tax
purposes as provided by Sections 734 and 743 of the Code. Upon the transfer of
all or any part of the Interest of a Member as hereinabove provided, Net Profits
and Net Losses shall be allocated between the transferor and transferee on the
basis of a computation method that is in conformity with the methods prescribed
by Section 706 of the Code and Treasury Regulation Section 1.706-1(c)(2) and
approved by the Members affected by the method.
6.05.    Waiver of Withdrawal and Purchase Rights. In accordance with the Act,
each Member acknowledges and agrees that such Member may not voluntarily
withdraw, resign or retire from the Company without the prior written consent of
each other Member, which consent may be withheld in each such other Member’s
sole and absolute discretion. Each Member further acknowledges and agrees that
such Member shall not be entitled to receive the fair market value of such
Member’s Interest in the Company pursuant to the Act.
ARTICLE VII
KBS’S RIGHT TO CAUSE SALE OF THE PROJECT
7.01.    KBS’s Right to Sell Project. The Members acknowledge that KBS SOR II
Myrtle Beach JV, LLC (“KBS JV”), the KBS Affiliate that is the member of
Property Owner JV, has the right, pursuant to Section 7.01 of the Property Owner
JV LLC Agreement, to cause the Project to be sold. If KBS JV exercises such
right pursuant to the Property Owner JV LLC Agreement, the Members shall cause
the Company to be dissolved pursuant to Article XIII hereof.
7.02.    Liquidity Event - Buy/Sell. The Members acknowledge that JV Member has
the right, pursuant to Section 7.02 of the Property Owner JV LLC Agreement, to
liquidate JV Member’s interest in the Property Owner JV. If JV Member exercised
this right pursuant to the

-32-

--------------------------------------------------------------------------------




Property Owner JV LLC Agreement, the Members shall cause the Company to be
dissolved pursuant to Article VIII hereof
ARTICLE VIII
DISSOLUTION AND WINDING UP OF THE COMPANY
8.01.    Events Causing Dissolution of the Company. Upon any Member’s
bankruptcy, retirement, resignation, expulsion or other cessation to serve or
the admission of any new member into the Company, the Company shall not
dissolve, but the business of the Company shall continue without interruption
and without any break in continuity. The Company shall be dissolved and its
affairs wound up upon the first to occur of: (i) the expiration of the term of
the Company unless such term has been extended by the Members; (ii) the sale,
transfer or other disposition by the Company of all or substantially all of its
assets and the collection by the Company of any and all Net Cash derived
therefrom; (iii) the agreement of the Members to dissolve the Company; or (iv)
the entry of a decree of judicial dissolution pursuant to the Act.
8.02.    Winding Up of the Company. Upon the Liquidation of the Company caused
by other than the termination of the Company under Code Section 708(b)(1)(B) (in
which latter case the Company shall remain in existence in accordance with the
provisions of such Section of the Code), the Members shall proceed to the
winding up of the affairs of the Company. During such winding up process, the
Net Profits, Net Losses and Net Cash distributions shall continue to be shared
by the Members in accordance with this Agreement. The assets shall be liquidated
as promptly as consistent with obtaining a fair value therefor, and the proceeds
therefrom, to the extent available, shall be applied and distributed by the
Company on or before the end of the taxable year of such Liquidation or, if
later, within 90 days after such Liquidation, in the following order: (i) first,
to creditors of the Company (including Members who are creditors in the order of
priority as provided by law including, without limitation, any Members that have
made Member Loans and Default Loans); (ii) second, to the setting up of any
reserves which the Members determine, in their reasonable discretion, are
necessary for any contingent, conditional or unmatured liabilities or
obligations of the Company (which shall be distributed at such time as is
determined in the reasonable discretion of the Members); and (iii) the balance,
if any, to the Members in accordance with the distribution schedule of Section
5.01 or Section 5.02, as then applicable at the time of such Liquidation. Such
distribution shall be made by the date specified in Treasury Regulation Section
1.704-1(b)(2)(ii)(b)(2). As used in this Agreement, the term "Liquidation" means
(i) in respect to the Company the earlier of the date upon which the Company is
terminated under Code Section 708(b)(1) or the date upon which the Company
ceases to be a going concern (even though it may continue in existence for the
purpose of winding up its affairs, paying its debts and distributing any
remaining balance to its Members), and (ii) in respect to a Member wherein the
Company is not in Liquidation, means the liquidation of a Member’s interest in
the Company under Treasury Regulation Section 1.761-1(d).
8.03.    Negative Capital Account Restoration. No Member shall have any
obligation whatsoever upon the Liquidation of such Member’s Interest, the
Liquidation of the Company or in any other event, to contribute all or any
portion of any negative balance standing in such Member’s Capital Account to the
Company, to each other Member or to any other person or entity.

-33-

--------------------------------------------------------------------------------




ARTICLE IX
BOOKS AND RECORDS
9.01.    Books of Account and Bank Accounts. The fiscal year and taxable year of
the Company shall be the year ending December 31. Manager shall: (i) maintain
all of the books and records of the Company on an accrual basis in accordance
with generally accepted accounting principles, consistently applied and
(ii) provide operating reports and financial statements to the Members not less
frequently than once each month summarizing the operating activities of the
Company during the immediately preceding calendar month and on a year-to-date
basis, any material deviations from the Business Plan or the Annual Budget
during such preceding calendar month, and such other information as is
reasonably requested by any Member, all within four (4) business days after the
end of such preceding calendar month. During normal business hours at the
Project, on not less than three (3) business days prior notice, all of the
following shall be made available for inspection and copying by all of the
Members at their own expense for any purpose reasonably related to each such
Member’s Interest in the Company: (i) all books and records relating to the
business and financial condition of the Company, (ii) a current list of the name
and last known business, residence or mailing address of each Member, (iii) a
copy of this Agreement, the Certificate of Formation and all amendments thereto,
together with executed copies of any written powers-of-attorney pursuant to
which this Agreement, the Certificate of Formation and all amendments thereto
have been executed, (iv) the amount of cash and a description and statement of
the agreed value of any other property or services contributed by each Member to
the capital of the Company and which each Member has agreed to contribute in the
future, and (v) the date upon which each Member became a Member of the Company.
Upon not less than three (3) business days prior notice, Manager shall cooperate
with any Member that requests, at such Member’s sole cost and expense, and not
more than one (1) time in each calendar year, to conduct an independent audit of
the Company.
9.02.    Tax Returns. Manager shall cause to be prepared and timely filed and
distributed to each Member, at the expense of the Company (and prepared by an
accounting firm approved pursuant to Section 2.02(cc) above), all required
federal and state Company tax returns, which shall be delivered to the Members
by no later than March 31 each year; provided however, in the event that it is
not possible for Manager to have such materials by said date using best efforts
to meet the deadline, Manager shall: (i) notify the Members by March 15 that
such materials will not be available, (ii) deliver estimated drafts of such
information to the Members by March 31, and (iii) deliver all such information
to the Members by June 30 of said year. Manager shall not file any tax return on
behalf of the Company without the prior written approval of KBS; provided that
if the KBS shall not respond to a written request to approve a tax return within
15 days the KBS shall be deemed to have disapproved such tax return. Manager is
hereby designated as the “tax matters partner” of the Company as determined in
accordance with the provisions of Section 6231(a)(7) of the Code and the
Treasury Regulations promulgated thereunder.
The tax matters partner shall cause each Member to be a “notice partner” within
the meaning of Code Section 6223. The tax matters partner shall inform each
Member of all significant matters that come to its attention in its capacity as
tax matters partner by giving notice thereof within five days after becoming
aware thereof and, within that time, shall forward to each Member copies of all
material written communications it may receive in that capacity. The tax
matters partner shall not enter into any settlement or other agreement with any
tax authority that

-34-

--------------------------------------------------------------------------------




purports to bind any Member without such Member’s prior written consent.
ARTICLE X
MISCELLANEOUS
10.01.    Notices. All notices or other communications required or permitted
hereunder shall be in writing, and shall be delivered or sent, as the case may
be, by any of the following methods: (i) personal delivery, (ii) overnight
commercial carrier, (iii) registered or certified mail, postage prepaid, return
receipt requested, or (iv) telecopy or facsimile. Any such notice or other
communication shall be deemed received and effective upon the date of acceptance
or rejection of delivery. Any notice or other communication sent by cable,
telex, or telecopy must be confirmed within 48 hours by letter mailed or
delivered in accordance with the foregoing. Any reference herein to the date of
receipt, delivery, or giving, or effective date, as the case may be, of any
notice or communication shall refer to the date such communication becomes
effective under the terms of this Section 10.01. Any such notice or other
communication so delivered shall be addressed to the party to be served at the
address for such party set forth on Exhibit A attached hereto. Such addresses
may be changed by giving written notice to the other parties in the manner set
forth in this Section 10.01. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given
shall be deemed to constitute receipt of notice or other communication sent.
10.02.    Construction of Agreement. This Agreement contains the entire
understanding between the parties hereto and supersedes any prior or
contemporaneous understanding, correspondence, negotiations or agreements
between them respecting the within subject matter. No alteration, modification
or interpretation hereof shall be binding unless in writing signed by all of the
Members (and the KBS Credit Party and the IC Credit Party, as applicable, if
such modification would affect such credit party's obligations under the
Agreement). The Article and Section headings of this Agreement are used herein
for reference purposes only and shall not govern, limit, or be used in
construing this Agreement or any provision hereof. Any Exhibit attached hereto
is incorporated herein by this reference and expressly made a part of this
Agreement for all purposes. Time is of the essence of this Agreement. The
provisions of this Agreement shall be construed and enforced in accordance with
the laws of the State of Delaware, and all rights, duties, obligations and
remedies shall be governed by the Act without regard to principles of conflict
of laws. If any arbitration is brought by any Member against any other Member
that arises out of this Agreement, then the prevailing Member in such
arbitration shall be entitled to recover reasonable attorneys’ fees and costs.
Subject to the restrictions set forth in Articles VI and VII, and Section 10.04,
this Agreement shall inure to the benefit of and shall bind the parties hereto
and their respective personal representatives, successors, and assigns. Any
agreement to pay any amount and any assumption of liability herein contained,
express or implied, shall be only for the benefit of the Members and their
respective successors and assigns, and such agreements and assumptions shall not
inure to the benefit of the obligees of any indebtedness or any other party,
whomsoever, deemed to be a third-party beneficiary of this Agreement. Each of
the Exhibits attached hereto is incorporated herein by this reference and
expressly made a part of this Agreement for all purposes. References to any
Exhibit made in this Agreement shall be deemed to include this reference and
incorporation. This Agreement may be executed in multiple counterparts, each of
which shall be

-35-

--------------------------------------------------------------------------------




deemed an original Agreement, but all of which shall constitute a single
Agreement, binding on the parties hereto. Where the context so requires, the use
of the neuter gender shall include the masculine and feminine genders, the
masculine gender shall include the feminine and neuter genders, and the singular
number shall include the plural and vice versa. The signature of any party
hereto to any counterpart hereof shall be deemed a signature to, and may be
appended to, any other counterpart. Every provision of this Agreement is
intended to be severable. Each Member acknowledges that (i) each Member is of
equal bargaining strength; and (ii) each Member has actively participated in the
drafting, preparation and negotiation of this Agreement. The Recitals set forth
at the beginning of this Agreement are a material part of this Agreement and are
incorporated into this Agreement.
10.03.    Partnership Intended Solely for Tax Purposes. The Members have formed
the Company as a Delaware limited liability company under the Act, and do not
intend to form a corporation or a general or limited partnership under Delaware
or any other state law. The Members do not intend to be shareholders and/or
partners to one another or to any third party. The Members intend the Company to
be classified and treated as a partnership solely for federal and state income
taxation purposes. Each Member agrees to act consistently with the foregoing
provisions of this Section 10.03 for all purposes, including, without
limitation, for purposes of reporting the transactions contemplated herein to
the Internal Revenue Service and all state and local taxing authorities.
10.04.    Investment Representations. Each Member agrees as follows with respect
to investment representations:
(a)    Each Member understands:That the Interests in the Company evidenced by
this Agreement have not been registered under the Securities Act of 1933, 15
U.S.C. § 15b et seq., or any state securities laws (collectively, the
“Securities Acts”) because the Company is issuing Interests in the Company in
reliance upon the exemptions from the registration requirements of the
Securities Acts providing for issuance of securities not involving a public
offering;
(i)    That the Company has relied upon the representation made by each Member
that such Member’s Interest in the Company is to be held by such Member for
investment; and
(ii)    That exemption from registration under the Securities Acts would not be
available if any Interest in the Company was acquired by a Member with a view to
distribution. Each Member agrees that the Company is under no obligation to
register the Interests in the Company or to assist the Members in complying with
any exemption from registration under the Securities Acts if the Member should
at a later date wish to dispose of such Member’s Interest in the Company.
(b)    Each Member hereby represents to the Company that such Member is
acquiring such Member’s Interest in the Company for such Member’s own account,
for investment and not with a view to the resale or distribution of such
Interest (except for any transfers made in accordance with the provisions of
Article VI).

-36-

--------------------------------------------------------------------------------




(c)    Each Member recognizes that no public market exists with respect to the
Interests and no representation has been made that such a public market will
exist at a future date.
(d)    Each Member hereby represents that such Member has not received any
advertisement or general solicitation with respect to the sale of the Interests.
(e)    Each Member acknowledges that such Member has a preexisting personal or
business relationship with the Company or its officers or principal Interest
holders, or, by reason of such Member’s business or financial experience or the
business or financial experience of such Member’s financial advisors (who are
not affiliated with the Company), could be reasonably assumed to have the
capacity to protect such Member’s own interest in connection with the purchase
of such Member’s Interest. Each Member further acknowledges that such Member is
familiar with the financial condition and prospects of the Company’s business,
and has discussed with each other Member the current activities of the Company.
Each Member believes that the Interests are securities of the kind such Member
wishes to purchase and hold for investment, and that the nature and amount of
the Interests to be acquired by such Member is consistent with such Member’s
investment program.
(f)     Before acquiring any Interest in the Company, each Member has
investigated the Company and its business and the Company has made available to
each Member all information necessary for the Member to make an informed
decision to acquire an Interest in the Company. Each Member considers itself to
be a person possessing experience and sophistication as an investor adequate for
the evaluation of the merits and risks of the Member’s investment in the
Company.
(g)     Each Member understands the meaning and consequences of the
representations, warranties and covenants made by such Member set forth herein
and that the Company has relied upon such representations, warranties and
covenants. Each Member hereby indemnifies, defends, protects and holds wholly
free and harmless the Company and each other Member from and against any and all
losses, damages, expenses or liabilities arising out of the breach and/or
inaccuracy of any such representation, warranty and/or covenant. All
representations, warranties and covenants contained herein and the
indemnification contained in this Section 10.04(g) shall survive the execution
of this Agreement, the formation of the Company, and the liquidation of the
Company.
10.05. Waiver of Conflict of Interest. The Company is not represented by
separate counsel; provided, however, in connection with the formation of the
Company and the drafting and negotiation of this Agreement, JV Member and the
Company (and not KBS) have been represented by Perkins Coie, LLC, Attention,
Daniel Marre, and KBS (and not JV Member or the Company) has been represented by
Sheppard Mullin Richter & Hampton LLP, Attention, Scott Morehouse. To the extent
that the foregoing representation constitutes a conflict of interest, the
Company and each Member hereby expressly waive any such conflict of interest.
Upon creation of the Company, the Company shall only be represented by counsel
in accordance with Section 2.02(i) above.
10.06.    Section 1031 Exchange. Subject to the provisions of this Section
10.06, each Member agrees to take any and all actions reasonably necessary to
accommodate each other

-37-

--------------------------------------------------------------------------------




Member in effectuating a like-kind exchange pursuant to Section 1031 of the Code
prior to the negotiation of or in connection with any proposed sale of all or
any portion of the Project and any purchase and sale of a Member’s Interest
pursuant to Article VII or otherwise including, without limitation, allowing any
Member to cause the Company to make an in-kind distribution of a portion of the
Project to such Member (and/or any Affiliate thereof). In furtherance of the
foregoing, each Member hereby agrees to execute any and all deeds, documents
and/or other instruments that may be required to distribute and vest an
undivided interest in the Project in such Member and/or otherwise necessary to
effect such Code Section 1031 exchange, provided that (i) the distribution and
exchange of such portion of the Project does not reduce the cash proceeds that
otherwise would be distributed to any non-exchanging Member from the sale of the
Project; (ii) the distribution and exchange does not materially delay or
otherwise adversely affect the closing of any such sale of the Project; (iii)
the exchanging Member pays any and all additional costs, fees, and/or expenses,
including, without limitation, attorneys’ fees and costs incurred as a result of
the proposed distribution and exchange; and (iv) there is no additional loss,
cost or damage incurred (or which may be incurred) by the Company or any
non-exchanging Member as a direct consequence of the distribution and exchange.
In addition, nothing contained herein shall obligate any Member to offer to any
other Member any interest in any particular Code Section 1031 exchange
structured by the exchanging Member.
10.07.    Arbitration. Except as otherwise provided in this Agreement
(including, without limitation, the provisions stating that the disapproval by
Managing Member of a matter subject to Managing Member’s consent, approval or
vote do not create a dispute or controversy subject to this Section 10.07), any
controversy or dispute arising out of this Agreement, the interpretation of any
of the provisions hereof, (including the scope of this agreement to arbitrate)
or the action or inaction of any Member or Manager hereunder that provides that
such controversy or dispute shall be submitted to arbitration pursuant to this
Section 10.07 shall be submitted to arbitration in Orange County, California
before a retired California Superior Court or Court of Appeal judge, experienced
in presiding over claims substantially similar to those pled in the notice of
arbitration, selected by JAMS, Inc. (“JAMS”) under the commercial arbitration
rules then applicable to the JAMS. Such arbitrator shall be required to apply
the substantive law of the State of Delaware or Federal substantive law if
germane in such proceeding. Notice of the demand for arbitration shall be filed
with the other party and the JAMS. Demand for arbitration shall be made within a
reasonable time after the claim, dispute or other matter has arisen, but in no
event shall it be made after the date when institution of legal or equitable
proceedings based on such claim, dispute or other matter in question would be
barred by the applicable contractual or other statute of limitations. The
parties hereby further agree that within forty five (45) days of service of the
notice of arbitration, the parties shall mutually exchange all documents which
they reasonably believe are relevant to any claim or defense in the action,
regardless of whether such documents are helpful or hurtful to the producing
parties case. No document requests, interrogatories or requests for admission
will be permitted. Each party shall be entitled to take up to ten (10) hours of
depositions, but not more than ten (10) hours of depositions. Any award or
decision obtained from any such arbitration proceeding shall be final and
binding on the parties, and judgment upon any award thus obtained may be entered
in any court having jurisdiction thereof. The arbitration award shall be in
writing, but without a supporting opinion. No action at law or in equity based
upon any claim arising out of or related to this Agreement shall be instituted
in any court by any Member except (a) an action to compel arbitration pursuant
to this

-38-

--------------------------------------------------------------------------------




Section 10.7 or (b) an action to enforce an award obtained in an arbitration
proceeding in accordance with this Section 10.7.
10.08.    Outside Activities. No Member shall not have any obligations
(fiduciary or otherwise) with respect to the Company or the other Members
insofar as making other investment opportunities available to the Company or to
the other Members. The Members may, notwithstanding the existence of this
Agreement, engage in whatever activities they may choose, whether the same are
competitive with the Company or otherwise, without having or incurring any
obligation to offer any interest in such activities to the Company or to the
other Members. Neither this Agreement nor any activities undertaken pursuant
hereto shall prevent a Member from engaging in such activities.
ARTICLE XI
REIT PROTECTION
11.01.    Certain Definitions. For the purposes of this Article XI, the
following terms shall have the following meanings:
(a)    “KBS” shall mean KBS as defined in the recitals hereto and KBS Strategic
Opportunity REIT II, Inc., a Maryland corporation that has elected to be taxable
for federal income tax purposes as a real estate investment trust under the Code
(herein, a “REIT”); and/or any subsidiary or affiliate of KBS.
(b)    “REIT Prohibited Transactions” shall mean any action specified in
Section 11.02.
11.02.    Prohibited Transactions. Notwithstanding anything to the contrary
contained in this Agreement, during the time KBS is a Member of the Company,
neither the Company nor the Manager nor any other Member of the Company, shall
take any of the following actions:
(a)    Entering into any lease or permitting any sublease that provides for rent
based in whole or in part on the income or profits of any person, excluding for
this purpose a lease that provides for rent based in whole or in part on a fixed
percentage or percentages of gross receipts or gross sales of any person without
reduction for any sublessor costs;
(b)    Leasing personal property, excluding for this purpose a lease of personal
property that is entered into in connection with a lease of real property where
the rent attributable to the personal property is less than 15% of the total
rent provided for under the lease, determined as set forth in Section 856(d)(1)
of the Code;
(c)    Acquiring or holding debt (other than Member Loans and Default Loans)
unless (a) the amount of interest income received or accrued by the Company
under such loan does not, directly or indirectly, depend in whole or in part on
the income or profits of any person, and (b) the debt is fully secured by
mortgages on real property or on interests in real property;

-39-

--------------------------------------------------------------------------------




(d)    Acquiring or holding more than 10% of the outstanding voting securities
of any one issuer other than a corporation that has properly elected to be a
“taxable REIT subsidiary” of KBS;Acquiring or holding more than 10% of the total
value of the outstanding securities (debt or equity) of any one issuer;
(e)     Acquiring or holding more than 10% of the total value of the outstanding
securities (debt or equity) of any one issuer;
(f)     Making an election or taking any action that would cause the Company to
be treated as (i) an entity that is not classified as a partnership for federal
income tax purposes or (ii) a publicly traded partnership as defined in Section
7704 of the Code;
(g)     Entering into any agreement where the Company receives amounts, directly
or indirectly, for rendering services to the tenants of the properties that are
owned, directly or indirectly, by the Company other than (i) amounts received
for services that are customarily furnished or rendered in connection with the
rental of real property of a similar class in the geographic areas in which the
properties are located where such services are either provided by (a) an
Independent Contractor (as defined in Section 856(d)(3) of the Code) who is
adequately compensated for such services and from which the Company does not,
directly or indirectly, derive revenue or (b) a taxable REIT subsidiary of KBS
(as defined in Section 856(l) of the Code) who is adequately compensated for
such services or (ii) amounts received for services that are customarily
furnished or rendered in connection with the rental of space for occupancy only
(as opposed to being rendered primarily for the convenience of the Company’s
tenants);
(h)    Holding cash of the Company for operations or distribution in any manner
other than a traditional bank checking or savings account; or
(i)     Entering into any agreement where income or gain, as applicable,
received or accrued by the Company under such agreement, directly or indirectly,
(a) does not qualify as “rents from real property” within the meaning of Section
856 of the Code, (b) does not qualify as “interest on obligations secured by
mortgages on real property or on interests in real property” within the meaning
of Section 856 of the Code or (c) constitutes income from a sale of “inventory”
or “stock in trade” of the Company within the meaning of Section 1221(a)(1) of
the Code other than a sale that would qualify under the Section 857(b)(6)(C)
“safe harbor” with respect to KBS.


[Signature Pages Follow]





-40-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
“JV MEMBER”
IC MYRTLE BEACH HOLDINGS LLC, a Delaware limited liability company
By:
IC Myrtle Beach Manager LLC, a Delaware limited liability company, its managing
member

By:
/s/ Kenneth H. Fearn
 
Name:
Kenneth H. Fearn, President



Solely as to its express agreement in Sections 3.01 and 3.07:
"IC CREDIT PARTY"
INTEGRATED CAPITAL, LLC, a California limited liability company


By:
/s/ Kenneth H. Fearn
 
Name:
Kenneth H. Fearn, President




-42-

--------------------------------------------------------------------------------






“KBS”


KBS SOR II MYRTLE BEACH TRS JV, LLC,
a Delaware limited liability company


By:
KBS SOR II MYRTLE BEACH JV, LLC,
a Delaware limited liability company,
its sole member



By:
KBS SOR II ACQUISITION I, LLC,
a Delaware limited liability company,
its sole member



By:
KBS SOR US PROPERTIES II LLC,
a Delaware limited liability company,
its sole member



By:    KBS STRATEGIC OPPORTUNITY LIMITED
PARTNERSHIP II, a Delaware limited partnership,
its sole member


By:
KBS STRATEGIC OPPORTUNITY REIT II, INC.,     a Maryland corporation,
its sole general partner



By:
/s/ David E. Snyder
 
David E. Snyder
 
Chief Financial Officer




--------------------------------------------------------------------------------




Solely as to its express agreement in Sections 3.01, 3.07 and 3.08:
"KBS CREDIT PARTY"
KBS SOR US PROPERTIES II LLC,
a Delaware limited liability company


By:
KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP II, a Delaware limited
partnership,
its sole member

By:
KBS STRATEGIC OPPORTUNITY REIT II, INC.,
a Maryland corporation,
its sole general partner

By:
/s/ David E. Snyder
 
David E. Snyder
 
Chief Financial Officer








--------------------------------------------------------------------------------






IC Manager hereby joins this Agreement to evidence and confirm its agreement to
serve as the initial “Manager” under this Agreement and to comply with the
provisions applicable to the Manager.
IC MYRTLE BEACH MANAGER LLC,
a Delaware limited liability company
By:
/s/ Kenneth H. Fearn
 
Name:
Kenneth H. Fearn, President






-45-

--------------------------------------------------------------------------------




LIST OF EXHIBITS AND SCHEDULES
EXHIBITS:
 
Exhibit A
Names, Addresses, Percentage Interests, and Capital
Contributions of the Members
Exhibit B
Organizational Chart
Exhibit C
Legal Description of the Property
Exhibit D
Form of Asset Management Agreement
 
 
 
 
 
 
 
 
SCHEDULES:
 
Schedule 1


Certain Defined Terms










-45-

--------------------------------------------------------------------------------




EXHIBIT A
NAMES, ADDRESSES, PERCENTAGE INTERESTS
AND CAPITAL CONTRIBUTIONS OF THE MEMBERS


Names and Addresses of the Members:
Percentage Interest
Capital Contribution


KBS SOR II Myrtle Beach TRS JV, LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660






90%


$180,000


IC Myrtle Beach Holdings LLC
1100 Santa Monica Blvd., Suite 360
Los Angeles, CA 90025








10%


$20,000








-46-

--------------------------------------------------------------------------------




EXHIBIT B
ORGANIZATIONAL CHART
[kbssoriiq42014ex1013pg47.jpg]

-47-

--------------------------------------------------------------------------------






EXHIBIT C
LEGAL DESCRIPTION OF THE PROPERTY
See Attached:





-48-

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF ASSET MANAGEMENT AGREEMENT
THIS ASSET MANAGEMENT AGREEMENT (“Agreement”) is made as of ________, 2014 by
and between IC MYRTLE BEACH LLC, a Delaware limited liability company (“Property
Owner”), IC MYRTLE BEACH OPERATIONS LLC, a Delaware limited liability company
(“TRS Lessee”), and INTEGRATED CAPITAL, LLC, a California limited liability
company (“Asset Manager”).
R E C I T A L S
A.    The Property Owner is the owner of the real property commonly known as the
Springmaid Beach Resort & Conference Center, 3200 S. Ocean Boulevard, Myrtle
Beach, South Carolina 29577 (the “Hotel”), together with the campground located
immediately to the west of the Hotel (the “Campground”) (the Hotel and the
Campground are collectively referred to as the “Property”).
B.    The Property Owner has leased the Hotel to TRS Lessee.
C.    The Property Owner and the TRS Lessee (collectively, the “Owner”) desire
to avail themselves of the experience, sources of information, advice,
assistance and certain of the facilities available to Asset Manager, and to have
Asset Manager undertake the duties and responsibilities hereinafter set forth on
behalf of, and subject to, the supervision of the Owner, all as provided herein.
C.    Asset Manager is willing to undertake to render such services on the terms
and conditions hereinafter set forth.
A G R E E M E N T S
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, TRS Lessee and the Property Owner, jointly and severally,
on the one hand, and Asset Manager, on the other hand, hereby agree as follows:
1.    Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings assigned to them herein, unless the
context otherwise indicates:
(a)    “Affiliate” means any entity which controls, is controlled by or is under
common control with Asset Manager or Owner, as the context may require. For such
purposes, “control” shall refer to the direct or indirect (i) ownership of a
majority of voting shares or interests in an entity or (ii) in the absence of
such majority ownership, other effective control over the decision-making
process of an entity.
(b)    “Hotel Management Agreement” means that certain Hotel Management
Agreement on or about even date herewith between TRS Lessee and the Hotel
Manager.

-49-

--------------------------------------------------------------------------------




(c)    “Hotel Manager” means DoubleTree Management LLC.
(d)    “Indemnitee” has the meaning ascribed to such term in Section 8(a).
(e)    “Management Fee” means the management fee of one and one-half per cent
(1.5%) of Total Property Revenue per year to be paid to Asset Manager pursuant
to Section 7 in consideration of the provision of the Services.
(f)    “Notice” means any notice, election, approval, consent, request, waiver,
notice or other document required or permitted to be given pursuant to any
provisions of this Agreement.
(g)    “Services” has the meaning ascribed to such term in Section 4(a).
(h)    “Total Campground Revenue” means all rents, revenues, income, and
receipts (less any credits or refunds) of every kind received by Property Owner
from the operation of the Campground and all parts thereof, including, without
limitation, income (from both cash and credit transactions and before
commissions) from the rental of camping and parking facilities; revenues
generated by miscellaneous services such as laundry, telephone, high speed
internet access, commissions and miscellaneous sales of all types; commissions
from vending and game machines; wholesale and retail sales of merchandise;
service charges; and proceeds, if any, from condemnation awards for temporary
use of the Campground. “Total Campground Revenue” shall not include (i) federal,
state, or local excise, sales, or use or similar impositions collected from
third parties or included as part of the sales price of any goods or services
and required to be remitted to the appropriate taxing authority; (ii) the
proceeds of sales or dispositions (including without limitation, condemnation
awards) of capital assets used in the operation of the Campground (or of the
Campground itself); (iii) refunds, rebates, financing and refinancing proceeds
(including, without limitation, mortgage financing and refinancing proceeds);
(iv) casualty insurance proceeds (except that proceeds of business interruption
insurance shall be included in Total Campground Revenue) and condemnation
proceeds; (v) funds furnished by Property Owner; (vi) litigation recoveries or
receipts (other than actions for collection of amounts that would otherwise
constitute Total Campground Revenue under this Agreement); (vii) security
deposits under any leases or any deposits under any contracts with respect to
which the Property Owner is a party; and (viii) real estate or other tax
refunds.
(i)    “Total Operating Revenue” has the meaning ascribed to such term in the
Uniform System and relates to the Hotel.
(j)    “Total Property Revenue” means the sum of the Total Campground Revenue
and the Total Operating Revenue.
(k)    “Transfer” means any sale, assignment, gift, hypothecation, pledge,
encumbrance or other transfer.
(l)    “Uniform System” means the Uniform System of Accounts for the Lodging
Industry (Eleventh Revised Edition) by the Hotel Association of New York

-50-

--------------------------------------------------------------------------------




City, Inc. and published by the American Hotel & Lodging Educational Institute.
2.    Engagement. The Owner hereby engages and retains Asset Manager to render
to the Owner the asset management services and related services described in
Section 4 hereof, on the terms and conditions set forth herein. Asset Manager
hereby accepts such engagement and agrees, during the term of this Agreement,
and on the terms and conditions set forth herein, to render, or to make
satisfactory arrangements for the provision of, such services and to assume the
obligations herein set forth for the compensation provided herein.
3.    Term. Unless this Agreement is sooner terminated in accordance with the
provisions of Section 8 hereof, the term of this Agreement shall commence as of
the date hereof and shall continue in full force and effect until such time as
neither Asset Manager nor any Affiliate of Asset Manager owns, directly or
indirectly, an interest in the Owner or the Property.
4.    Asset Management Services.
(a)    Asset Manager shall provide the following asset management services with
respect to the Property (the “Services”), which Services shall be performed in
all respects subject to the limitations of Section 4(b) and Section 4(c):
(i)    conduct, oversee and coordinate the management of the assets which
comprise the Property, except as such management is delegated from time to time
to the Hotel Manager pursuant to the Hotel Management Agreement;
(ii)    deliver to Owner promptly upon the receipt or sending thereof, copies of
all material notices, reports and communications (other than routine, usual and
customary notices and other standard communications) between Owner, the Hotel
Manager, any tenant, any lender, governmental agencies, neighboring property
owners, community groups and other relevant third parties affecting all or any
portion of the Property, or any of such other parties, which relates to any
existing or pending default thereunder or to any financial or operational
information required by such person;
(iii)    work with the Hotel Manager to cause to be prepared and made available
to Owner the financial reporting required to be delivered by the Owner to
lenders under any debt financing for the Property;
(iv)    review, comment on, and recommend to Owner approval or disapproval of
any annual plan prepared for the Hotel and/or the Campground, including, without
limitation, an operating budget, a capital expenditures budget, and a marketing
plan, and any other plans or budgets, and any amendments to any approved plan or
budget;
(v)    advise Owner with respect to preservation of value (recognizing, however,
that Asset Manager cannot ensure values given market dynamics) through
maintenance of the Property, and identifying opportunities to improve
profitability (including increased revenue, cost savings, and improved cash flow

-51-

--------------------------------------------------------------------------------




and working capital management);
(vi)    monitor the performance of the Hotel Manager under the Hotel Management
Agreement, and promptly notify Owner of any issues arising under the Hotel
Management Agreement;
(vii)    as promptly as practicable, liaise with the Hotel Manager to cause to
be prepared and made available to the Owner (1) monthly unaudited operating
statements for the Owner reflecting both current month and year-to-date
operations, and (2) monthly financial statements for Owner, in each case in
sufficient detail to permit Owner to timely file its federal, state and other
tax returns and/or any filings with other governmental agencies (including
without limitation filings with the US Securities and Exchange Commission (the
“SEC”);
(viii)    provide access to systems utilized by Asset Manager in the asset
management of other property similar to the Property;
(ix)    review and comment on all reports required to be delivered by the Hotel
Manager;
(x)    assist the Owner with projects and implementation of the approved budgets
and business plans;
(xi)    oversee the performance of the Hotel Manager or other designated third
party(ies) with respect to any projects and implementation of such approved
budgets and business plans, and advise Owner with respect to any
non-performance;
(xii)    if requested by Owner, assist in the preparation and organization of
documents and information in connection with the financing or refinancing of
debt encumbering the Property;
(xiii)    provide to Owner reasonable information as Owner may request as
necessary for Owner to prepare tax estimates on quarterly basis and/or any
filings with other governmental agencies (including without limitation filings
with the SEC);
(xiv)    recommend, as appropriate, a methodology of interacting with the Hotel
Manager; and
(xv)    consider and recommend, as needed, market positioning/repositioning
strategies for the Hotel and/or the Campground.
(b)    Asset Manager acknowledges that (i) its authority is derived solely from
Owner’s delegation of responsibilities pursuant to this Agreement and that Asset
Manager shall not exercise any rights or take any actions not specifically
delegated to it pursuant to this Agreement, and (ii) it does not have any
authority, express or implied, to bind Owner or any of its subsidiaries.

-52-

--------------------------------------------------------------------------------




5.    No Owner nor Joint Venture; Independent Contractor. The parties hereto
intend by this Agreement solely to effect the engagement of Asset Manager as an
independent contractor with the Owner to provide the management services and
related services described in Section 4 hereof. No other relationship is
intended to be created between the parties hereto. Nothing in this Agreement
shall be construed as (a) giving Asset Manager any rights as a member or partner
in or owner of the business of the Owner or (b) giving the Owner any rights as a
member or partner in or owner of the business of Asset Manager.
6.    Expenses; Reimbursable Expenses.
(a)    TRS Lessee and Property Owner, jointly and severally, shall bear all
expenses incurred in the conduct of the business of the Owner, including,
without limitation, (i) fees and expenses of legal counsel of Owner; (ii)
interest charges; (iii) taxes and other expenses; (iv) appraisal costs,
brokerage fees and commissions, fees and expenses of custodians or depositories
appointed for the safekeeping of the Owner’s property, and all other expenses
incurred in connection with acquiring, financing, holding and disposing of
property on behalf of the Owner; (v) accounting, bookkeeping, auditing and other
similar expenses; (vi) expenses of preparing, printing and distributing reports
and other documents to be distributed to the Owner; (vii) expenses relating to
reporting to any governmental agency; (viii) organizational expenses; and (ix)
all fees and expenses incurred in connection with the investigation of an actual
or proposed sale of any assets of the Owner, or any portion thereof, and any and
all fees and expenses of attorneys, business consultants, appraisers,
accountants, investment bankers and other third parties engaged or retained in
connection therewith, whether or not such sale is consummated.
(b)    TRS Lessee and Property Owner, jointly and severally, shall bear all
reasonable and documented out-of-pocket expenses incurred by Asset Manager in
its provision of the services provided by Asset Manager pursuant to this
Agreement pursuant to an annual budget to be submitted to Owner within sixty
(60) days after the date hereof and to be approved by Owner from year-to-year
thereafter and commencing for the 2015 fiscal year prior to the last day of
November end of each fiscal year, which shall be paid by Owner to Asset Manager
within thirty (30) days of receipt by Owner of invoice therefor to the extent
set forth in the approved budget or otherwise approved in writing by Owner. In
the event the parties are unable to timely agree on an annual budget for any
calendar year, the previously approved annual budget for the immediately
preceding year shall be used until such time as an annual budget for the year in
dispute is approved by Owner. In any event in which the Asset Manager incurs
out-of-pocket expenses related to the provisions of services pursuant to this
Agreement and matters unrelated to the provision of services under this
Agreement, in each case as approved in accordance with this Agreement, Asset
Manager shall reasonably allocate such expenses such that Owner bears only that
portion of the expense reasonably attributable to the provision of services
pursuant to this Agreement. In no event shall Asset Manager be permitted to seek
reimbursement for over-head expenses.
7.    Management Fees.
(a)    In connection with the services to be provided to the Owner by Asset

-53-

--------------------------------------------------------------------------------




Manager under this Agreement, the Owner shall pay to Asset Manager the
Management Fee pursuant to the terms of this Section 7. TRS Lessee and Property
Owner shall be jointly and severally responsible for paying the Management Fee
to Asset Manager, but as between themselves TRS Lessee shall bear responsibility
for the portion of the Management Fee relating to Total Operating Revenue and
Property Owner shall bear responsibility for the portion of the Management Fee
related to Total Campground Revenue. The Management Fee shall begin to accrue on
the date on which Property Owner acquires title to the Property (either directly
or through one or more Affiliates) and shall be payable quarterly in arrears.
(b)    Except as set forth in Section 7(c), in the event Owner fails to pay any
amount to Asset Manager hereunder within ten (10) business days after the date
when due, (i) any Management Fee earned by Asset Manager hereunder shall accrue
until paid with interest at the lesser of: (A) the prevailing prime rate, as
published in the Wall Street Journal (or a reasonable substitute if the Wall
Street Journal is no longer published or no longer publishes the prevailing
prime rate), plus three percent (3%), and (B) the highest rate permitted by
applicable law, and (ii) Asset Manager may terminate this Agreement by written
notice delivered to Owner at any time thereafter.
(c)    Notwithstanding the provisions of Section 7(b), in the event that any
lender restricts the payment, distribution or dividend of (or otherwise sweeps
or triggers a lockbox of) cash generated from the Property sufficient to pay the
Management Fee then due and payable (“Cash Sweep”), then all or such portion of
the Management Fees restricted shall not be payable and shall accrue until such
Cash Sweep terminates (“Cash Sweep Termination”); and upon the occurrence of a
Cash Sweep Termination, Owner shall pay Asset Manager the sum of: (i) the
accrued Management Fees from the Cash Sweep Date through the date of the Cash
Sweep Termination; plus (ii) interest on such amount calculated as set forth in
Section 8(b).
8.    Indemnification.
(a)    Asset Manager and its employees, agents, members and Affiliates, together
with their respective heirs, executors and administrators (individually, an
“Indemnitee”) shall each, to the full extent permitted by law, be indemnified
and held harmless by the Owner from and against any and all losses, costs,
damages, liabilities, expenses (including legal fees and expenses), judgments,
fines, settlements and other amounts arising from or incurred or imposed upon
such Indemnitee in connection with any claims, demands, actions, suits or other
proceedings (whether civil, criminal, administrative or investigative) and any
appeal thereof in which such Indemnitee may be involved, or threatened to be
involved, as a party or otherwise by reason of such Indemnitee’s position or
capacity pursuant to this Agreement or which relates to the Owner, its property,
business or affairs, or by reason of any action or omission or alleged action or
omission by such Indemnitee in such position or capacity, whether or not such
Indemnitee remains in the position or capacity pursuant to which such Indemnitee
became entitled to indemnification under this Section 8, at the time any such
loss, cost, damage, liability, expense, judgment, fine, settlement or other
amount is paid or incurred, and regardless of whether such claim, demand,
action, suit or other proceeding is

-54-

--------------------------------------------------------------------------------




brought, made or threatened by a third party, by Owner, or by a partner, member
or shareholder of Owner, or otherwise by or on behalf of the Owner, if such
Indemnitee’s action did not constitute willful or wanton misconduct, fraud or
gross negligence as determined by a court of competent jurisdiction. Provided
such judgment, order, settlement or its equivalent does not so hold, the
termination of a proceeding by judgment, order, settlement or its equivalent,
shall not, of itself, create a presumption that any Indemnitee’s actions
constituted willful or wanton misconduct or gross negligence.
(b)    Expenses incurred in investigating, preparing or defending a civil,
criminal, administrative or investigative action, suit or other proceeding shall
be paid by the Owner in advance of the final disposition of such proceeding upon
receipt of an undertaking by or on behalf of the Indemnitee to repay such amount
if there shall be a final adjudication or determination that the Indemnitee is
not entitled to be indemnified by the Owner pursuant to this Section 8. Upon the
receipt by the Owner of such undertaking, Asset Manager is hereby authorized,
without further approval of the Owner, to advance such expenses to the
Indemnitees by direct payment from Owner’s bank accounts.
(c)    If the Indemnitees are advised in writing by counsel that there are
conflicts of interests with Indemnitees’ being represented by the Fund’s
counsel, the Indemnitees shall have the right to select a single counsel to
represent them in connection with any matters covered by this Section 8,
otherwise joint counsel with the Fund will be utilized, at the expense of and
selected by, unless there is, under applicable standards of professional
conduct, a conflict on any significant issue between the positions of any two or
more Indemnitees, in which case such Indemnitees may retain such number of
additional counsel as are necessary to eliminate all conflicts of the type
referred to herein.
(d)    Owner shall cooperate with and assist the Indemnitees in connection with
any claim covered by this Section 8. Owner shall not be liable for any
settlement effected without its consent, but Owner shall not unreasonably
withhold or delay its consent to a settlement.
(e)    The provisions of this Section 8 shall survive termination of this
Agreement.
(f)    The indemnification provided by this Section 8 shall be in addition to
any other rights to which Indemnitees may be entitled under any agreement of the
Owner, as a matter of law or otherwise.
(g)    The indemnification provided for in this Section 8 shall be limited to
the extent of Owner’s assets.
9.    Termination.
(a)    This Agreement may be terminated by Asset Manager upon thirty (30) days
written notice to Owner if such termination is required to effect compliance
with the

-55-

--------------------------------------------------------------------------------




provisions of any law, rule, order, judgment or decree or regulation promulgated
by the United States of America or by any other regulatory authority having
jurisdiction.
(b)    This Agreement may be terminated by the Owner upon written notice of
termination from Owner to Asset Manager if Asset Manager shall violate any
provision of this Agreement in any material respect and, after written notice
from the Owner of such violation, does not cure such default within thirty (30)
days of written notice.
(c)    This Agreement shall terminate automatically if:
(i)    Asset Manager or any Affiliate of Asset Manager ceases to own, directly
or indirectly, an interest in each of the TRS Lessee, the Property Owner, the
Campground, or the Hotel;
(ii)    Asset Manager shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself under
any bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official for its property or any substantial part thereof, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing; or
(iii)    an involuntary case or other proceeding shall be commenced against
Asset Manager seeking liquidation, reorganization or other relief with respect
to it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of ninety (90) days or more.
(d)    Asset Manager agrees that if any of the events specified in Section 9
shall occur, it will give written notice thereof to the Owner within seven (7)
days after Asset Manager gains knowledge of the occurrence of such event
(without giving effect to any grace period included therein).
(e)    Notwithstanding anything to the contrary contained in this Agreement,
either party may terminate this Agreement upon thirty (30) days prior written
notice to the other party; provided, however, that Owner may not exercise its
right to terminate this Agreement pursuant to this Section 9(e) unless each
Owner is also removing Asset Manager’s affiliate as its “Manager” under and
pursuant to Section 2.06(d) of each Owner’s Limited Liability Company Agreement.
10.    Access to Books and Records. Owner shall be entitled to examine the books
and records of Asset Manager to the extent that they relate to or concern the
services or other matters

-56-

--------------------------------------------------------------------------------




provided for herein. Any such examination shall be conducted at reasonable times
during normal business hours and under reasonable circumstances, and Asset
Manager shall cooperate fully therewith.
11.    Notices. Any Notice shall be deemed duly given only when in writing,
signed by or on behalf of the Person giving the same, and either (a) personally
delivered (with receipt acknowledged), (b) sent by registered or certified mail,
return receipt requested, postage prepaid, (c) sent by nationally recognized
courier service (e.g. Federal Express) for next business day delivery, or (d) if
such Notice constitutes a consent or approval given under this Agreement,
delivered by email, addressed to the person or persons to whom such Notice is to
be given, in each case at the address set forth for such party below, or at such
other address as shall have been set forth in a Notice sent pursuant to the
provisions of this Section 11:
Property Owner:    IC Myrtle Beach LLC
11100 Santa Monica Boulevard
Suite 360
Los Angeles, California 90025
Attention:    Kenneth H. Fearn
and to
KBS SOR II Myrtle Beach JV, LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attention:     Brian Ragsdale
TRS Lessee:        IC Myrtle Beach TRS LLC
11100 Santa Monica Boulevard
Suite 360
Los Angeles, California 90025
Attention:    Kenneth H. Fearn
Agent:            Integrated Capital, LLC
11100 Santa Monica Boulevard
Suite 360
Los Angeles, California 90025
Attention:    Stewart Cushman
Notice will be deemed delivered three (3) days after postmark if sent by
certified mail and one (1) day after the delivery if sent by overnight courier.
12.    Assignment.     Neither party may Transfer all or any portion of its
interest in this Agreement, whether directly or indirectly, without the written
consent of the other party hereto.
13.    Amendment. This Agreement may be amended only by an instrument in writing
executed by both parties.

-57-

--------------------------------------------------------------------------------




14.    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed within that State.
15.    Severability. The invalidity of any provision of this Agreement or
portion of a provision shall not affect the validity of any other provision of
this Agreement or the remaining portion of the applicable provision.
16.    Waiver. No action taken pursuant to this Agreement including, without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action. The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as waiver of any preceding or succeeding breach, and no failure by any
party to exercise any right or privilege hereunder shall be deemed a waiver of
such party’s rights or privileges hereunder or shall be deemed a waiver of such
party’s rights to exercise the same at any subsequent time or times hereunder.
Any waiver shall be in writing, signed by the waiving party.
17.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their heirs, representatives, successors and
permitted assigns.
18.    Interpretation. This Agreement shall be construed reasonably to carry out
its intent without presumption against or in favor of either party. If any
provision hereof shall be declared invalid by any court or in any administrative
proceeding, then the provisions of this Agreement shall be construed in such
manner so as to preserve the validity hereof and the substance of the
transaction herein contemplated to the extent possible. The captions on
paragraphs are provided for purposes of convenience and are not intended to
limit, define the scope of or aid in interpretation of any of the provisions
hereof.
19.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof.
20.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.
[remainder of page intentionally left blank]

-58-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Asset Management
Agreement as of the date and year first above written.
PROPERTY OWNER:
IC MYRTLE BEACH LLC, a Delaware limited liability company
By:
IC Myrtle Beach Manager LLC, a Delaware limited liability company, its Manager

By:
 
 
Kenneth H. Fearn, President

TRS LESSEE:
IC MYRTLE BEACH TRS LLC, a Delaware limited liability company
By:
IC Myrtle Beach Manager LLC, a Delaware limited liability company, its Manager

By:
 
 
Kenneth H. Fearn, President

AGENT:
INTEGRATED CAPITAL, LLC, a California limited liability company
By:
 
 
Kenneth H. Fearn, President






-59-

--------------------------------------------------------------------------------




SCHEDULE 1
DEFINITIONS
For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:
“Act” means 6 Delaware Code §§18 101, et. seq., Delaware Limited Liability Code,
as hereafter amended from time to time.
“Affiliate” shall mean (i) any Person that directly or indirectly through one or
more intermediaries controls or is controlled by or is under common control with
the Person in question, (ii) any Person owning or controlling ten percent (10%)
or more of the outstanding voting securities of or other ownership interests in
the Person in question, (iii) any officer, director or Member of the Person in
question, (iv) if the Person in question is an individual, any entity for which
such Person acts as an officer, director, partner or member, or (v) any entity
in which the Person in question (together with the members of his family if the
Person in question is an individual) owns, directly or indirectly through one or
more intermediaries an interest in any class of stock (or other beneficial
interest in such entity) of ten percent (10%) or more. The JV Member Principals
and their respective Affiliates shall be deemed “Affiliates” of JV Member. Any
reference in this Agreement to a “Person and an Affiliate” shall be deemed to
refer to such Person and an Affiliate of such Person and any references in this
Agreement to a “Person or an Affiliate” shall be deemed to refer to such Person
or an Affiliate of such Person.
“Financings” shall mean any loan or indebtedness obtained by the Company or any
of its Subsidiaries, including any Mortgage Loans, but excluding unsecured trade
payables.
“Hotel” shall include the Hotel located on the Property and (1) all restaurants,
lounges, ballrooms, meeting rooms, recreation facilities and other related
amenities and all related improvements and equipment, and (2) all furniture,
fixtures and equipment, inventories and operating equipment now or hereafter
placed or installed thereon.
“Hotel Management Agreement” means the management agreement between the Master
Tenant and the Hotel Manager, as such agreement may be modified, amended,
replaced or superseded. A Hotel Management Agreement may also include any
separate food and beverage agreement or any franchise, license or other branding
agreement that may exist from time to time with respect to the Hotel.
“JV Member Principal” shall mean each of Kenneth Fearn, Stewart Cushman and
Daniel Kurz.
“Mortgage Lender” shall mean Lender and any other holder of a Mortgage Loan.
“Mortgage Loan” shall mean any mortgage loan secured by the Property or any
portion thereof.
“Person” shall mean any individual, partnership, corporation, limited liability
company, trust or other legal entity.

-60-

--------------------------------------------------------------------------------




“Related Person” shall mean any JV Member Principal and such JV Member
Principal’s spouse and the ancestors, descendants, aunts, uncles or first
cousins of such JV Member Principal, whether by birth or adoption.

-61-

--------------------------------------------------------------------------------






LIMITED LIABILITY COMPANY AGREEMENT
OF KBS SOR II IC MYRTLE BEACH OPERATIONS LLC



THIS AGREEMENT HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, 15 U.S.C. § 15b ET SEQ., AS AMENDED
(THE “FEDERAL ACT”), IN RELIANCE UPON ONE (1) OR MORE EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF THE FEDERAL ACT. IN ADDITION, THE ISSUANCE OF THIS
SECURITY HAS NOT BEEN QUALIFIED UNDER THE DELAWARE SECURITIES ACT, OR ANY OTHER
STATE SECURITIES LAWS (COLLECTIVELY, THE “STATE ACTS”), IN RELIANCE UPON ONE (1)
OR MORE EXEMPTIONS FROM THE REGISTRATION PROVISIONS OF THE STATE ACTS. IT IS
UNLAWFUL TO CONSUMMATE A SALE OR OTHER TRANSFER OF THIS SECURITY OR ANY INTEREST
THEREIN TO, OR TO RECEIVE ANY CONSIDERATION THEREFOR FROM, ANY PERSON OR ENTITY
WITHOUT THE OPINION OF COUNSEL FOR THE COMPANY THAT THE PROPOSED SALE OR OTHER
TRANSFER OF THIS SECURITY DOES NOT AFFECT THE AVAILABILITY TO THE COMPANY OF
SUCH EXEMPTIONS FROM REGISTRATION AND QUALIFICATION, AND THAT SUCH PROPOSED SALE
OR OTHER TRANSFER IS IN COMPLIANCE WITH ALL APPLICABLE STATE AND FEDERAL
SECURITIES LAWS. THE TRANSFER OF THIS SECURITY IS FURTHER RESTRICTED UNDER THE
TERMS OF THE LIMITED LIABILITY COMPANY AGREEMENT GOVERNING THE COMPANY, A COPY
OF WHICH IS ON FILE WITH THE COMPANY.







-62-